--------------------------------------------------------------------------------

Exhibit 10.1



CONFIDENTIAL


FORM OF


CONTINGENT VALUE RIGHTS AGREEMENT


by and between


BRISTOL-MYERS SQUIBB COMPANY


and


[TRUSTEE]1


Dated as of [______], [____]
 



--------------------------------------------------------------------------------

1
Note to Draft:  Trustee to be determined in accordance with the Merger
Agreement.

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Article 1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
1
Section 1.1
Definitions
1
Section 1.2
Compliance and Opinions
8
Section 1.3
Form of Documents Delivered to Trustee
9
Section 1.4
Acts of Holders
9
Section 1.5
Notices, etc., to Trustee and Company
10
Section 1.6
Notice to Holders; Waiver
11
Section 1.7
Conflict with Trust Indenture Act
11
Section 1.8
Effect of Headings and Table of Contents
12
Section 1.9
Benefits of Agreement
12
Section 1.10
Governing Law
12
Section 1.11
Legal Holidays
12
Section 1.12
Separability Clause
13
Section 1.13
No Recourse Against Others
13
Section 1.14
Counterparts
13
Section 1.15
Acceptance of Trust
13
Section 1.16
Termination
13
     
Article 2 SECURITY FORMS
13
Section 2.1
Forms Generally
13
     
Article 3 THE SECURITIES
14
Section 3.1
Title and Terms
14
Section 3.2
Registrable Form
15
Section 3.3
Execution, Authentication, Delivery and Dating
15
Section 3.4
[Intentionally Omitted]
16
Section 3.5
Registration, Registration of Transfer and Exchange
16
Section 3.6
Mutilated, Destroyed, Lost and Stolen Securities
19
Section 3.7
Payments with respect to CVRs
19
Section 3.8
Persons Deemed Owners
19
Section 3.9
Cancellation
19
Section 3.10
CUSIP Numbers
20
     
Article 4 THE TRUSTEE
20
Section 4.1
Certain Duties and Responsibilities
20
Section 4.2
Certain Rights of Trustee
21
Section 4.3
Notice of Default
22
Section 4.4
Not Responsible for Recitals or Issuance of Securities
22
Section 4.5
May Hold Securities
22
Section 4.6
Money Held in Trust
23
Section 4.7
Compensation and Reimbursement
23
Section 4.8
Disqualification; Conflicting Interests
23
Section 4.9
Corporate Trustee Required; Eligibility
24
Section 4.10
Resignation and Removal; Appointment of Successor
24

 
i

--------------------------------------------------------------------------------



Section 4.11
Acceptance of Appointment of Successor
25
Section 4.12
Merger, Conversion, Consolidation or Succession to Business
26
Section 4.13
Preferential Collection of Claims Against Company
26
     
Article 5 HOLDERS’ LISTS AND REPORTS BY THE TRUSTEE AND COMPANY
26
Section 5.1
Company to Furnish Trustee Names and Addresses of Holders
26
Section 5.2
Preservation of Information; Communications to Holders
26
Section 5.3
Reports by Trustee
27
Section 5.4
Reports by Company
27
     
Article 6 AMENDMENTS
28
Section 6.1
Amendments Without Consent of Holders
28
Section 6.2
Amendments with Consent of Holders
28
Section 6.3
Execution of Amendments
29
Section 6.4
Effect of Amendments; Notice to Holders
29
Section 6.5
Conformity with Trust Indenture Act
30
Section 6.6
Reference in Securities to Amendments
30
     
Article 7 COVENANTS
30
Section 7.1
Payment of Amounts, if any, to Holders
30
Section 7.2
Maintenance of Office or Agency
30
Section 7.3
Money for Security Payments to Be Held in Trust
31
Section 7.4
Certain Purchases and Sales
32
Section 7.5
Books and Records
32
Section 7.6
Listing of CVRs
32
Section 7.7
Product Transfer
32
Section 7.8
Diligent Efforts
32
Section 7.9
Confidentiality
33
Section 7.10
Non-Use of Name
33
Section 7.11
Notice of Default
33
     
Article 8 REMEDIES OF THE TRUSTEE AND HOLDERS ON EVENT OF DEFAULT
34
Section 8.1
Event of Default Defined; Waiver of Default
34
Section 8.2
Collection by the Trustee; the Trustee May Prove Payment Obligations
35
Section 8.3
Application of Proceeds
37
Section 8.4
Suits for Enforcement
37
Section 8.5
Restoration of Rights on Abandonment of Proceedings
37
Section 8.6
Limitations on Suits by Holders
38
Section 8.7
Unconditional Right of Holders to Institute Certain Suits
38
Section 8.8
Powers and Remedies Cumulative; Delay or Omission Not Waiver of Default
38
Section 8.9
Control by Holders
39
Section 8.10
Waiver of Past Defaults
39

 
ii

--------------------------------------------------------------------------------



Section 8.11
The Trustee to Give Notice of Default, But May Withhold in Certain Circumstances
39
Section 8.12
Right of Court to Require Filing of Undertaking to Pay Costs
40
     
Article 9 CONSOLIDATION, MERGER, SALE OR CONVEYANCE
40
Section 9.1
Company May Consolidate, etc., on Certain Terms
40
Section 9.2
Successor Person Substituted
40
Section 9.3
Opinion of Counsel to the Trustee
41
Section 9.4
Successors
41
     
Article 10 SUBORDINATION
41
Section 10.1
Agreement to Subordinate
41
Section 10.2
Liquidation; Dissolution; Bankruptcy
42
Section 10.3
Default on Senior Obligations
42
Section 10.4
When Distribution Must Be Paid Over
43
Section 10.5
Notice by Company
43
Section 10.6
Subordination Effective Notwithstanding Deficiencies with Respect to Senior
Obligations: Waiver of Right to Contest Senior Obligation: Reinstatement of
Subordination Provisions
43
Section 10.7
Subrogation
44
Section 10.8
Relative Rights
44
Section 10.9
Subordination May Not Be Impaired by Company
45
Section 10.10
Distribution or Notice to Representative
45
Section 10.11
Rights of the Trustee
45
Section 10.12
Authorization to Effect Subordination
45
Section 10.13
Amendments
45



Annex A — Form of Global Security


Note: This table of contents shall not, for any purpose, be deemed to be a part
of this CVR Agreement.
 
iii

--------------------------------------------------------------------------------



Reconciliation and tie between Trust Indenture Act of 1939 and Contingent Value
Rights Agreement, dated as of [____], [___].


Trust Indenture Act Section
 
Agreement Section
Section 310
(a)(1)
 
4.9
 
(a)(2)
 
4.9
 
(a)(3)
 
Not Applicable
 
(a)(4)
 
Not Applicable
 
(a)(5)
 
4.9
 
(b)
 
4.8, 4.10
 
(c)
 
Not Applicable
       
Section 311
(a)
 
4.13
 
(b)
 
4.13
 
(c)
 
Not Applicable
       
Section 312
(a)
 
5.1, 5.2(a)
 
(b)
 
5.2(b)
 
(c)
 
5.2(c)
       
Section 313
(a)
 
5.3(a)
 
(b)
 
5.3(a)
 
(c)
 
5.3(a), 8.11
 
(d)
 
5.3(b)
       
Section 314
(a)
 
5.4, 7.11
 
(b)
 
Not Applicable
 
(c)(1)
 
1.2(a)
 
(c)(2)
 
1.2(a)
 
(c)(3)
 
Not Applicable
 
(d)
 
Not Applicable
 
(e)
 
1.2(b)
 
(f)
 
Not Applicable
       
Section 315
(a)
 
4.1(a), 4.1(b)
 
(b)
 
8.11
 
(c)
 
4.1(a)
 
(d)
 
4.1(c)
 
(d)(1)
 
4.1(a), 4.1(b)
 
(d)(2)
 
4.1(c)(ii)
 
(d)(3)
 
4.1(c)(iii)
 
(e)
 
8.12
       
Section 316
(a)(last sentence)
 
Not Applicable
 
(a)(1)(A)
 
8.9
 
(a)(1)(B)
 
8.10

 
iv

--------------------------------------------------------------------------------



Trust Indenture Act Section
 
Agreement Section
 
(a)(2)
 
Not Applicable
 
(b)
 
8.7
 
(c)
 
Not Applicable
       
Section 317
(a)(1)
 
8.2
 
(a)(2)
 
8.2
 
(b)
 
7.3
       
Section 318
(a)
 
1.7



Note: This reconciliation and tie shall not, for any purpose, be deemed to be a
part of this CVR Agreement.
 
v

--------------------------------------------------------------------------------



THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of [_____], [____] (this “CVR
Agreement”), by and between Bristol-Myers Squibb Company, a Delaware corporation
(the “Company”), and [Trustee], a [______], as trustee (the “Trustee”), in favor
of each person who from time to time holds one or more Contingent Value Rights
(the “Securities” or “CVRs”) to receive cash payments in the amounts and subject
to the terms and conditions set forth herein.


WITNESSETH:


WHEREAS, this CVR Agreement is entered into pursuant to the Agreement and Plan
of Merger, dated as of January 3, 2019 (as amended, supplemented or otherwise
modified in accordance with its terms, the “Merger Agreement”), by and among the
Company, Burgundy Merger Sub, Inc., a Delaware corporation and wholly owned
Subsidiary of the Company (“Merger Sub”), and Celgene Corporation, a Delaware
corporation (“Celgene”);


WHEREAS, pursuant to the Merger Agreement, Merger Sub will merge with and into
Celgene (the “Merger”), with Celgene being the surviving corporation in the
Merger and becoming a wholly-owned Subsidiary of the Company;


WHEREAS, the CVRs shall be issued in accordance with and pursuant to the terms
of the Merger Agreement; and


WHEREAS, a registration statement on Form S-4 (No. 333-[_____]) with respect to
the CVRs has been prepared and filed by the Company with the Commission (as
defined below) and has become effective in accordance with the Securities Act of
1933, as amended.


NOW, THEREFORE, in consideration of the foregoing premises and the consummation
of the transactions contemplated by the Merger Agreement, it is covenanted and
agreed, for the equal and proportionate benefit of all Holders of the
Securities, as follows:


ARTICLE 1
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION


Section 1.1           Definitions. For all purposes of this CVR Agreement,
except as otherwise expressly provided or unless the context otherwise requires:


(a)          the terms defined in this Article have the meanings assigned to
them in this Article, and include the plural as well as the singular;


(b)          all capitalized terms used in this CVR Agreement without definition
shall have the respective meanings ascribed to them in the Merger Agreement;


(c)          all other terms used herein which are defined in the Trust
Indenture Act (as defined herein), either directly or by reference therein, have
the respective meanings assigned to them therein;
 
1

--------------------------------------------------------------------------------



(d)          the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this CVR Agreement as a whole and not to any particular
Article, Section or other subdivision; and


(e)         whenever the words “include”, “includes” or “including” are used in
this CVR Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import.


“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.


“Aggregate Milestone Payment” shall have the meaning set forth in Section 3.1(c)
of this CVR Agreement.


“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Security, the rules and procedures of the
Depositary that apply to such transfer or exchange.


“BB2121” means a chimeric antigen receptor (“CAR”) T cell therapy targeting
B-cell maturation antigen (BCMA).


“BB2121 Milestone” means the first approval by the FDA of a biologic license
application (BLA) that grants Celgene, the Company or any of their respective
Affiliates (or their respective successors and assigns) the right to
commercially manufacture, market and sell BB2121 in the United States in
accordance with applicable Law for the treatment of relapsed/refractory multiple
myeloma in humans.


“BB2121 Milestone Target Date” means March 31, 2021.


“Board of Directors” means the board of directors of the Company or any other
body performing similar functions, or any duly authorized committee of that
board.


“Board Resolution” means a copy of a resolution certified by the chairman of the
Board of Directors, the chief executive officer, the secretary or any assistant
secretary of the Company, to have been duly adopted by the Board of Directors
and to be in full force and effect on the date of such certification, and
delivered to the Trustee.


“Business Day” means any day (other than a Saturday or a Sunday) on which
banking institutions in The City of New York, New York are not authorized or
obligated by Law or executive order to close and, if the CVRs are listed on a
national securities exchange, electronic trading network or other suitable
trading platform, such exchange, electronic network or other trading platform is
open for trading.


“Code” means the U.S. Internal Revenue Code of 1986, as amended.
 
2

--------------------------------------------------------------------------------



“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act (as defined herein), or if at any
time after the execution of this instrument such Commission is not existing and
performing the duties now assigned to it under the Trust Indenture Act, then the
body performing such duties at such time.


“Common Stock” shall have the meaning set forth in the Recitals of this CVR
Agreement.


“Company” means the Person (as defined herein) named as the “Company” in the
first paragraph of this CVR Agreement, until a successor Person shall have
become such pursuant to the applicable provisions of this CVR Agreement, and
thereafter “Company” shall mean such successor Person. To the extent necessary
to comply with the requirements of the provisions of Trust Indenture Act
Sections 310 through 317, inclusive, to the extent that they are applicable to
the Company, the term “Company” shall include any other obligor with respect to
the Securities for the purposes of complying with such provisions.


“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by the chairman of the Board of Directors, the chief
executive officer, any President or Vice President, the secretary or any
assistant secretary or any other individual duly authorized to act on behalf of
the Company for such purpose or for any general purpose, and delivered to the
Trustee.


“Confidential Information” shall have the meaning set forth in Section 7.9 of
this CVR Agreement.


“Corporate Trust Office” means the office of the Trustee at which at any
particular time its corporate trust business shall be principally administered,
which office at the date of execution of this CVR Agreement is located at
[________].


“CVRs” shall have the meaning set forth in the Preamble of this CVR Agreement.


“CVR Agreement” means this instrument as originally executed and as it may from
time to time be supplemented or amended pursuant to the applicable provisions
hereof.


“Default Interest Rate” means a rate equal to the sum of three percent (3%) plus
the prime rate of interest quoted in the Money Rates section of The Wall Street
Journal (New York Edition), or similar reputable data source, calculated daily
on the basis of a three hundred sixty-five (365) day year or, if lower, the
highest rate permitted under applicable Law.


“Depositary” shall have the meaning set forth in Section 3.2 of this CVR
Agreement.


“Diligent Efforts” means, with respect to any Product, efforts of a Person to
carry out its obligations in a diligent manner using such effort and employing
such resources normally used by such Person in the exercise of its reasonable
business discretion relating to the research, development or commercialization
of a product, that is of similar market potential at a similar stage in its
development or product life, taking into account issues of market exclusivity
(including patent coverage, regulatory and other exclusivity), safety and
efficacy, product profile (including tolerability and convenience), the
competitiveness of alternate products in the marketplace or under development,
the launch or sales of one or more generic or biosimilar products, actual or
likely pricing/reimbursement for the product, the likely timing of the product’s
entry into the market, the likelihood of regulatory approval of the product and
applicable labeling, and the profitability of the applicable product, and other
relevant factors, including technical, commercial, legal, scientific, and/or
medical factors, based on conditions then prevailing.
 
3

--------------------------------------------------------------------------------



“Direct Registration Securities” means Securities, the ownership of which is
recorded on the Direct Registration System. The terms “deliver,” “execute,”
“issue,” “register,” “surrender,” “transfer” or “cancel,” when used with respect
to Direct Registration Securities, shall refer to an entry or entries or an
electronic transfer or transfers in the Direct Registration System.


“Direct Registration System” means the system for the uncertificated
registration of ownership of securities established by the Security Registrar
and utilized by the Security Registrar pursuant to which the Security Registrar
may record the ownership of CVRs without the issuance of a certificate, which
ownership shall be evidenced by periodic statements issued by the Security
Registrar to the Holders entitled thereto.


“Event of Default” shall have the meaning set forth in Section 8.1 of this CVR
Agreement.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exchange Act Documents” shall have the meaning set forth in Section 5.4(a) of
this CVR Agreement.


“FDA” means the United States Food and Drug Administration or any successor
agency.


“Global Securities” means global securities in registered form, substantially in
the form set forth in Annex A.


“Governmental Entity” means any domestic (federal or state), or foreign court,
commission, governmental body, regulatory or administrative agency or other
political subdivision thereof.


“Holder” means a Person in whose name a Security is registered in the Security
Register.


“Indirect Participant” means a Person who holds a beneficial interest in a
Global Security through a Participant.


“Initial Milestone Target Date” means December 31, 2020.


“JCAR017” means a CAR T cell therapy targeting CD-19.


“JCAR017 Milestone” means the first approval by the FDA of a biologic license
application (BLA) that grants Celgene, the Company or any of their respective
Affiliates (or their respective successors and assigns) the right to
commercially manufacture, market and sell JCAR017 in the United States in
accordance with applicable Law for the treatment of any relapsed-refractory
diffuse large B cell lymphoma in humans.
 
4

--------------------------------------------------------------------------------



“Junior Obligations” has the meaning set forth in Section 10.1.


“Law” means any foreign, federal, state, local or municipal laws, rules,
judgments orders, regulations, statutes, ordinances, codes, decisions,
injunctions, orders, decrees or requirements of any Governmental Entity.


“Majority Holders” means, at the time of determination, Holders of at least a
majority of the Outstanding CVRs.


“Merger” shall have the meaning set forth in the Recitals of this CVR Agreement.


“Merger Agreement” shall have the meaning set forth in the Recitals of this CVR
Agreement.


“Merger Sub” shall have the meaning set forth in the Recitals of this CVR
Agreement.


“Milestone” means the satisfaction of all (but not less than all) of the
following: (i) the BB2121 Milestone has occurred on or prior to the BB2121
Milestone Target Date; (ii) the JCAR017 Milestone has occurred on or prior to
the Initial Milestone Target Date; and (iii) the Ozanimod Milestone has occurred
on or prior to the Initial Milestone Target Date.


“Milestone Payment” means nine dollars ($9.00) per CVR.


“Milestone Payment Date” means, with respect to the Milestone, the date that is
selected by the Company that is no later twenty (20) Business Days following the
first date on which the Milestone is achieved.


“Milestone Payment Record Date” shall have the meaning set forth in Section
3.1(c) of this CVR Agreement.


“Officer’s Certificate” when used with respect to the Company means a
certificate signed by the chairman of the Board of Directors, the chief
executive officer, any President or Vice President, the secretary or any
assistant secretary or any other individual authorized to act on behalf of the
Company delivered to the Trustee.


“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
the Company.


“Outstanding” when used with respect to Securities means, as of the date of
determination, all Securities theretofore authenticated, as applicable, and
delivered under this CVR Agreement, except: (i) Securities theretofore cancelled
by the Trustee or delivered to the Trustee for cancellation and (ii) Securities
in exchange for or in lieu of which other Securities have been authenticated, as
applicable, and delivered pursuant to this CVR Agreement, other than any such
Securities in respect of which there shall have been presented to the Trustee
proof satisfactory to it that such Securities are held by a bona fide purchaser
in whose hands the Securities are valid obligations of the Company; provided,
however, that in determining whether the Holders of the requisite Outstanding
Securities have given any request, demand, direction, consent or waiver
hereunder, Securities owned by the Company or any Affiliate of the Company,
whether held as treasury securities or otherwise, shall be disregarded and
deemed not to be Outstanding.
 
5

--------------------------------------------------------------------------------



“Ozanimod” means a small molecule sphingosine 1-phosphate receptor modulator,
which binds to sphingosine 1-phosphate receptors 1 and 5.


“Ozanimod Milestone” means the first approval by the FDA of a new drug
application (NDA) that grants Celgene, the Company or any of their respective
Affiliates (or their respective successors and assigns) the right to
commercially manufacture, market and sell Ozanimod in the United States in
accordance with applicable Law for the treatment of relapsing multiple sclerosis
in humans.


“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary.


“Party” shall mean the Trustee, the Company and/or Holder(s), as applicable.


“Paying Agent” means any Person authorized by the Company to pay the amount
determined pursuant to Section 3.1, if any, on any Securities on behalf of the
Company.


“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, limited liability company,
unincorporated organization or government or any agency or political subdivision
thereof.


“President” when used with respect to the Company or the Trustee, means any
president, whether or not designated by a number or a word or words added before
or after the title of “president.”


“Products” means each of (a) BB2121, (b) JCAR017 and (c) Ozanimod.


“Representatives” shall have the meaning set forth in Section 7.9 of this CVR
Agreement.


“Responsible Officer” when used with respect to the Trustee means any officer
assigned to the Corporate Trust Office and also means, with respect to any
particular corporate trust matter, any other officer of the Trustee to whom such
matter is referred because of his knowledge of and familiarity with the
particular subject.


“Securities” shall have the meaning set forth in the Preamble of this CVR
Agreement.


“Security Register” shall have the meaning set forth in Section 3.5(a) of this
CVR Agreement.


“Security Registrar” shall have the meaning set forth in Section 3.5(a) of this
CVR Agreement.
 
6

--------------------------------------------------------------------------------



“Senior Obligations” means any existing or future obligations of the Company,
including the principal of, premium (if any), interest (including any interest
accruing subsequent to the filing of a petition of bankruptcy at the rate
provided for in the documentation with respect thereto, whether or not such
interest is an allowed claim under applicable Law) on, and all other amounts
owing thereon, (i) with respect to borrowed money, (ii) evidenced by notes,
debentures, bonds or other similar debt instruments, (iii) with respect to the
net obligations owed under interest rate swaps or similar agreements or currency
exchange transactions, (iv) reimbursement obligations in respect of letters of
credit and similar obligations, (v) in respect of capital leases, or (vi)
guarantees in respect of obligations referred to in clauses (i) through (v)
above; unless, in any case, the instrument creating or evidencing the same or
pursuant to which the same is outstanding provides that such obligations are
pari passu to or subordinate in right of payment to the Securities.


Notwithstanding the foregoing, “Senior Obligations” shall not include:




(A)
Junior Obligations;





(B)
trade debt incurred in the ordinary course of business;





(C)
any intercompany indebtedness between the Company and any of its Subsidiaries or
Affiliates;





(D)
indebtedness of the Company that is expressly subordinated in right of payment
to Senior Obligations;





(E)
indebtedness or other obligations of the Company that by its terms ranks equal
or junior in right of payment to the Junior Obligations;





(F)
indebtedness of the Company that, by operation of Law, is subordinate to any
general unsecured obligations of the Company; or





(G)
indebtedness evidenced by any guarantee of indebtedness ranking equal or junior
in right of payment to the Junior Obligations.



“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, association, partnership or other business entity of which
more than fifty percent (50%) of the total voting power of shares of Voting
Securities is at the time owned or controlled, directly or indirectly, by: (i)
such Person; (ii) such Person and one or more Subsidiaries of such Person; or
(iii) one or more Subsidiaries of such Person.


“Tax” means any federal, state, local or foreign income, profits, gross
receipts, license, payroll, employment, severance, stamp, occupation, premium,
windfall profits, environmental, customs duty, capital stock, franchise, sales,
social security, unemployment, disability, use, property, withholding, excise,
transfer, registration, production, value added, alternative minimum, occupancy,
estimated or any other tax of any kind whatsoever, together with any interest,
penalty or addition thereto, imposed by any Governmental Entity responsible for
the imposition of any such tax, whether disputed or not.
 
7

--------------------------------------------------------------------------------



“Tax Return” means any return, report, declaration, claim or other statement
(including attached schedules) relating to Taxes.


“Termination Date” shall have the meaning set forth in Section 1.16 of this CVR
Agreement.


“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended from
time to time.


“Trustee” means the Person named as the “Trustee” in the first paragraph of this
CVR Agreement, until a successor Trustee shall have become such pursuant to the
applicable provisions of this CVR Agreement, and thereafter “Trustee” shall mean
such successor Trustee.


“Vice President” when used with respect to the Company or the Trustee, means any
vice president, whether or not designated by a number or a word or words added
before or after the title of “vice president.”


“Voting Securities” means securities or other interests having voting power, or
the right, to elect or appoint a majority of the directors, or any Persons
performing similar functions, irrespective of whether or not stock or other
interests of any other class or classes shall have or might have voting power or
any right by reason of the happening of any contingency.


Section 1.2           Compliance and Opinions.


(a)         Upon any application or request by the Company to the Trustee to
take any action under any provision of this CVR Agreement, the Company shall
furnish to the Trustee an Officers’ Certificate stating that, in the opinion of
the signor, all conditions precedent, if any, provided for in this CVR Agreement
relating to the proposed action have been complied with and an Opinion of
Counsel stating, subject to customary exceptions, that in the opinion of such
counsel all such conditions precedent, if any, have been complied with, except
that, in the case of any such application or request as to which the furnishing
of such documents is specifically required by any provision of this CVR
Agreement relating to such particular application or request, no additional
certificate or opinion need be furnished.


(b)         Every certificate or opinion with respect to compliance with a
condition or covenant provided for in this CVR Agreement shall include: (i) a
statement that each individual signing such certificate or opinion has read such
covenant or condition and the definitions herein relating thereto; (ii) a brief
statement as to the nature and scope of the examination or investigation upon
which the statements or opinions contained in such certificate or opinion are
based; (iii) a statement that, in the opinion of each such individual, he or she
has made such examination or investigation as is necessary to enable him to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and (iv) a statement as to whether, in the opinion of each
such individual, such condition or covenant has been complied with.
 
8

--------------------------------------------------------------------------------



Section 1.3           Form of Documents Delivered to Trustee.


(a)          In any case where several matters are required to be certified by,
or covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.


(b)         Any certificate or opinion of an officer of the Company may be
based, insofar as it relates to legal matters, upon a certificate or opinion of,
or representations by, counsel. Any such certificate or Opinion of Counsel may
be based, insofar as it relates to factual matters, upon a certificate or
opinion of, or representations by, an officer or officers of the Company stating
that the information with respect to such factual matters is in the possession
of the Company.


(c)         Any certificate, statement or opinion of an officer of the Company
or of counsel may be based, insofar as it relates to accounting matters, upon a
certificate or opinion of or representations by an accountant or firm of
accountants in the employ of the Company. Any certificate or opinion of any
independent firm of public accountants filed with the Trustee shall contain a
statement that such firm is independent.


(d)         Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this CVR Agreement, they may, but need not, be consolidated
and form one instrument.


Section 1.4           Acts of Holders.


(a)        Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this CVR Agreement to be given or taken by
Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee and, where it is hereby expressly required, to the Company. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Holders signing
such instrument or instruments. Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose of this
CVR Agreement and (subject to Section 4.1) conclusive in favor of the Trustee
and the Company, if made in the manner provided in this Section 1.4. The Company
may set a record date for purposes of determining the identity of Holders
entitled to vote or consent to any action by vote or consent authorized or
permitted under this CVR Agreement. If not previously set by the Company, (i)
the record date for determining the Holders entitled to vote at a meeting of the
Holders shall be the date preceding the date notice of such meeting is mailed to
the Holders, or if notice is not given, on the day next preceding the day such
meeting is held, and (ii) the record date for determining the Holders entitled
to consent to any action in writing without a meeting shall be the first date on
which a signed written consent setting forth the action taken or proposed to be
taken is delivered to the Company. If a record date is fixed, those Persons who
were Holders of Securities at such record date (or their duly designated
proxies), and only those Persons, shall be entitled to take such action by vote
or consent or, except with respect to clause (d) below, to revoke any vote or
consent previously given, whether or not such Persons continue to be Holders
after such record date. No such vote or consent shall be valid or effective for
more than one hundred twenty (120) days after such record date.
 
9

--------------------------------------------------------------------------------



(b)          The fact and date of the execution by any Person of any such
instrument or writing may be proved in any reasonable manner which the Trustee
deems sufficient.


(c)          The ownership of Securities shall be proved by the Security
Register. Neither the Company nor the Trustee nor any agent of the Company or
the Trustee shall be affected by any notice to the contrary.


(d)         At any time prior to (but not after) the evidencing to the Trustee,
as provided in this Section 1.4, of the taking of any action by the Holders of
the Securities specified in this CVR Agreement in connection with such action,
any Holder of a Security the serial number of which is shown by the evidence to
be included among the serial numbers of the Securities the Holders of which have
consented to such action may, by filing written notice at the Corporate Trust
Office and upon proof of holding as provided in this Section 1.4, revoke such
action so far as concerns such Security. Any request, demand, authorization,
direction, notice, consent, waiver or other action by the Holder of any Security
shall bind every future Holder of the same Security or the Holder of every
Security issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, in respect of anything done, suffered or omitted to
be done by the Trustee, any Paying Agent or the Company in reliance thereon,
whether or not notation of such action is made upon such Security.


Section 1.5         Notices, etc., to Trustee and Company. Any request, demand,
authorization, direction, notice, consent, waiver or Act of Holders or other
document provided or permitted by this CVR Agreement to be made upon, given or
furnished to, or filed with:


(a)          the Trustee by any Holder or by the Company shall be sufficient for
every purpose hereunder if made, given, furnished or filed, in writing, to or
with the Trustee at its Corporate Trust Office; or


(b)          the Company by the Trustee or by any Holder shall be sufficient for
every purpose hereunder if in writing and mailed, first-class postage prepaid,
to the Company addressed to it at:


Bristol-Myers Squibb Company
430 E. 29th Street, 14th Floor
New York, New York 10016
 
10

--------------------------------------------------------------------------------



Attn: Executive Vice President, General Counsel


with copies to (which shall not constitute notice):


Bristol-Myers Squibb Company
Route 206 & Province Line Road
Princeton, New Jersey 08540
Attn: Senior Vice President and Deputy General Counsel, Transactional Practice
Group


and


Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022


Attn:
David Fox, P.C.
Daniel Wolf, P.C.
Jonathan Davis, P.C.

 
or at any other address previously furnished in writing to the Trustee by the
Company.


Section 1.6          Notice to Holders; Waiver.


(a)        Where this CVR Agreement provides for notice to Holders of any event,
such notice shall be sufficiently given (unless otherwise herein expressly
provided) if in writing and mailed, first-class postage prepaid, to each Holder
affected by such event, at the Holder’s address as it appears in the Security
Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice. In any case where notice to
Holders is given by mail, neither the failure to mail such notice, nor any
defect in any notice so mailed, to any particular Holder shall affect the
sufficiency of such notice with respect to other Holders. Where this CVR
Agreement provides for notice in any manner, such notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and such waiver shall be the equivalent of such notice. Waivers of
notice by Holders shall be filed with the Trustee, but such filing shall not be
a condition precedent to the validity of any action taken in reliance upon such
waiver.


(b)         In case by reason of the suspension of regular mail service or by
reason of any other cause, it shall be impracticable to mail notice of any event
as required by any provision of this CVR Agreement, then any method of giving
such notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.


Section 1.7          Conflict with Trust Indenture Act. If any provision hereof
limits, qualifies or conflicts with another provision hereof which is required
to be included in this CVR Agreement by any of the provisions of the Trust
Indenture Act, such required provision shall control.
 
11

--------------------------------------------------------------------------------



Section 1.8           Effect of Headings and Table of Contents. The Article and
Section headings herein and the Table of Contents are for convenience only and
shall not affect the construction hereof.


Section 1.9          Benefits of Agreement. Nothing in this CVR Agreement or in
the Securities, express or implied, shall give to any Person (other than the
Parties hereto and their successors hereunder, any Paying Agent and the Holders)
any benefit or any legal or equitable right, remedy or claim under this CVR
Agreement or under any covenant or provision herein contained, all such
covenants and provisions being for sole benefit of the Parties hereto and their
successors, any Paying Agent and of the Holders.


Section 1.10      Governing Law. THIS CVR AGREEMENT AND ALL SUITS, ACTIONS,
PROCEEDINGS, CLAIMS AND CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT) BASED
UPON, ARISING OUT OF OR RELATING TO THIS CVR AGREEMENT, THE NEGOTIATION,
EXECUTION OR PERFORMANCE OF THIS CVR AGREEMENT OR THE SECURITIES, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW
WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. EACH OF THE COMPANY,
THE TRUSTEE AND EACH OF THE HOLDERS BY THEIR ACCEPTANCE OF THE SECURITIES,
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR ANY FEDERAL
COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF
ANY SUIT, ACTION, PROCEEDING, CLAIM OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT) BASED UPON, ARISING OUT OF OR RELATING TO THIS CVR AGREEMENT, THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS CVR AGREEMENT OR THE SECURITIES,
AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS. EACH OF THE COMPANY AND
THE TRUSTEE AGREES THAT PROCESS MAY BE SERVED UPON THEM IN ANY MANNER AUTHORIZED
BY THE LAWS OF THE STATE OF NEW YORK FOR SUCH PERSONS AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE TO SUCH SERVICE OF PROCESS, THE LAYING OF THE VENUE
OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.


Section 1.11         Legal Holidays. In the event that the Milestone Payment
Date shall not be a Business Day, then (notwithstanding any provision of this
CVR Agreement or the Securities to the contrary) payment on the Securities need
not be made on such date, but may be made, without the accrual of any interest
thereon, on the next succeeding Business Day with the same force and effect as
if made on the Milestone Payment Date.
 
12

--------------------------------------------------------------------------------



Section 1.12        Separability Clause. In case any provision in this CVR
Agreement or in the CVRs shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.


Section 1.13        No Recourse Against Others. A director, officer, employee,
agent or representative of the Company or any Affiliate of the Company or the
Trustee shall not have any liability for any obligations of the Company or the
Trustee under the Securities or this CVR Agreement or for any claim based on, in
respect of or by reason of such obligations or their creation. By accepting a
Security each Holder waives and releases all such liability and all such claims.
The waiver and release are part of the consideration for the issue of the
Securities.


Section 1.14        Counterparts. This CVR Agreement shall be signed in any
number of counterparts with the same effect as if the signatures to each
counterpart were upon a single instrument, and all such counterparts together
shall be deemed an original of this CVR Agreement.


Section 1.15         Acceptance of Trust. [________], the Trustee named herein,
hereby accepts the trusts in this CVR Agreement declared and provided, upon the
terms and conditions set forth herein.


Section 1.16         Termination. This CVR Agreement will, automatically and
without any further action of any Party, terminate and be of no force or effect,
and the Parties hereto shall have no liability or obligations hereunder, at the
following time (the “Termination Date”): (a) if as of the end of the day on the
Initial Milestone Target Date, either the JCAR017 Milestone or the Ozanimod
Milestone has not occurred, 12:01 a.m. New York City time on the calendar day
following the Initial Milestone Target Date, (b) if both the JCAR017 Milestone
and the Ozanimod Milestone have occurred on or prior to the Initial Milestone
Target Date but, as of the end of the day on the BB2121 Milestone Target Date,
the BB2121 Milestone has not occurred, 12:01 a.m. New York City time on the
calendar day following the BB2121 Milestone Target Date or (c) if the Milestone
has been achieved, the calendar day following the date on which the Trustee has
paid the Milestone Payment to the Holders in accordance with Section 3.1(c);
provided, however, that (A) Sections 1.5, 1.6, 1.7, 1.8, 1.9, 1.10, 1.12, 1.13,
4.7, 7.5, 7.9, 7.10, Article 8, this Section 1.16 and Section 1.1 (to the extent
related to the foregoing) shall survive termination of this CVR Agreement in
accordance with their terms; and (B) the termination of this Agreement shall not
relieve any Party of any liability arising from any material breach of its
obligations under this CVR Agreement occurring prior to the Termination Date.


ARTICLE 2
SECURITY FORMS


Section 2.1           Forms Generally.


(a)         (i) The Global Securities and the Trustee’s certificate of
authentication shall be in substantially the forms set forth in Annex A,
attached hereto and incorporated herein by this reference, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this CVR Agreement and may have such letters, numbers or other
marks of identification and such legends or endorsements placed thereon as may
be required to comply with the rules of any securities exchange or as may be
required by Law or any rule or regulation pursuant thereto, all as may be
determined by the officers executing such Global Securities, as evidenced by
their execution of the Global Securities. Any portion of the text of any Global
Security may be set forth on the reverse thereof, with an appropriate reference
thereto on the face of the Global Security.
 
13

--------------------------------------------------------------------------------



(ii)         The Global Securities shall be typewritten, printed, lithographed
or engraved on steel engraved borders or produced by any combination of these
methods or may be produced in any other manner permitted by the rules of any
securities exchange on which the Securities may be listed, all as determined by
the officers executing such Global Securities, as evidenced by their execution
of such Global Securities.


(b)         The Direct Registration Securities shall be uncertificated and shall
be evidenced by the Direct Registration System maintained by the Security
Registrar.


ARTICLE 3
THE SECURITIES


Section 3.1           Title and Terms.


(a)          The aggregate number of CVRs which may be authenticated, as
applicable, and delivered under this CVR Agreement is limited to a number equal
to [_____], except for Securities authenticated, as applicable, and delivered
upon registration of transfer of, or in exchange for, or in lieu of, other
Securities pursuant to Section 3.5, 3.6 or 6.6. From and after the Merger
Effective Time, the Company shall not be permitted to issue any CVRs that have
the right to receive any portion of the Milestone Payment, except as provided
and in accordance with the terms and conditions of the Merger Agreement.


(b)          The Securities shall be known and designated as the “Series B
Contingent Value Rights” of the Company.


(c)          If the Milestone is achieved, then, on or prior to the Milestone
Payment Date, the Company shall pay, or cause to be paid, to the Trustee, by
wire transfer to the account designated in writing by the Trustee, an amount
equal to the product of (A) the Milestone Payment, multiplied by (B) the number
of Securities Outstanding as of such time (the “Aggregate Milestone Payment”),
and the Trustee shall promptly (and in any event within two (2) Business Days of
the receipt of the Aggregate Milestone Payment from the Company) pay to each
Holder of record of the Securities as of 5:00 p.m. New York City time, three (3)
Business Days prior to the Milestone Payment Date (the “Milestone Payment Record
Date”) an amount equal to the product of (x) the Milestone Payment, multiplied
by (y) the number of Securities held of record by such Holder as of the
Milestone Payment Record Date. Subject to Section 1.16, the Company’s
obligations to pay the Milestone Payment shall terminate in its entirety on the
Termination Date.


(d)          The Holders of the CVRs, by acceptance thereof, agree that no joint
venture, partnership or other fiduciary relationship is created hereby or by the
Securities.
 
14

--------------------------------------------------------------------------------



(e)          Other than in the case of interest on amounts due and payable after
the occurrence of an Event of Default, no interest or dividends shall accrue on
any amounts payable in respect of the CVRs.


(f)         The Parties hereto agree to treat the CVRs for all Tax purposes as
additional consideration for the shares of Common Stock, the Company Stock
Options, the Company RSU Awards, the Company PSU Awards and Company RSAs, as
applicable, pursuant to the Merger Agreement, and none of the Parties hereto
will take any position to the contrary on any Tax Return or for other Tax
purposes except as otherwise required by applicable Law. The Company shall
report imputed interest on the CVRs pursuant to Section 483 of the Code, except
as otherwise required by applicable Law.


(g)         The CVRs and any interest thereon may be sold, assigned, pledged
encumbered or in any manner transferred or disposed of, in whole or in part,
only in compliance with applicable United States federal and state securities
Laws and, to the extent applicable, in accordance with Section 3.5.


(h)         The Holder of any CVR is not, and shall not, by virtue thereof, be
entitled to any rights of a holder of any Voting Securities or other equity
security or other ownership interest of the Company, in any constituent company
to the Merger or in any of their respective Affiliates, either at Law or in
equity, and the rights of the Holders are limited to those contractual rights
expressed in this CVR Agreement.


(i)          Except as provided in this CVR Agreement, none of the Company or
any of its Affiliates shall have any right to set-off any amounts owed or
claimed to be owed by any Holder to any of them against such Holder’s Securities
or the Milestone Payment or other amount payable to such Holder in respect of
such Securities.


Section 3.2         Registrable Form. The Securities shall be issuable only in
registered form. The CVRs shall be issued initially in the form of (a) one or
more permanent Global Securities, deposited with the Trustee, as the custodian
for The Depository Trust Company, its nominees and successors (the
“Depositary”), or (b) one or more Direct Registration Securities. Each Global
Security will represent such of the outstanding CVRs as will be specified
therein and each shall provide that it represents the aggregate number of
outstanding CVRs from time to time endorsed thereon and that the aggregate
number of outstanding CVRs represented thereby may from time to time be reduced
or increased, as appropriate, to reflect exchanges and/or issuances as provided
and in accordance with the terms and conditions of the Merger Agreement.


Section 3.3           Execution, Authentication, Delivery and Dating.


(a)          The Global Securities shall be executed on behalf of the Company by
its chairman of the Board of Directors, its chief executive officer, any
President or Vice President or any other individual duly authorized to act on
behalf of the Company for such purpose or any general purpose, but need not be
attested. The signature of any of these individuals on the Global Securities may
be manual or facsimile.
 
15

--------------------------------------------------------------------------------



(b)         Global Securities bearing the manual or facsimile signatures of
individuals who were, at the time of execution, the proper officers of the
Company shall bind the Company, notwithstanding that such individuals or any of
them have ceased to hold such offices prior to the authentication and delivery
of such Global Securities or did not hold such offices at the date of such
Global Securities.


(c)        At any time and from time to time after the execution and delivery of
this CVR Agreement, the Company may deliver a Company Order for the
authentication, as applicable, and delivery of Securities, and the Trustee, in
accordance with such Company Order, shall authenticate, as applicable, and
deliver such Securities as provided in this CVR Agreement and not otherwise. In
the case of Global Securities, such Company Order shall be accompanied by Global
Securities executed by the Company and delivered to the Trustee for
authentication in accordance with such Company Order.


(d)          Each Global Security shall be dated the date of its authentication.


(e)         No Global Security shall be entitled to any benefit under this CVR
Agreement or be valid or obligatory for any purpose unless there appears on such
Security a certificate of authentication substantially in the form provided for
herein duly executed by the Trustee, by manual or facsimile signature of an
authorized officer, and such certificate upon any Security shall be conclusive
evidence, and the only evidence, that such Global Security has been duly
authenticated and delivered hereunder and that the Holder is entitled to the
benefits of this CVR Agreement.


(f)          Direct Registration Securities need not be authenticated, and shall
be valid and obligatory for all purposes and shall entitle each Holder thereof
to all benefits of this CVR Agreement.


Section 3.4           [Intentionally Omitted].


Section 3.5           Registration, Registration of Transfer and Exchange.


(a)         The Company shall cause to be kept at the office of the Trustee a
register (the register maintained in such office and in any other office or
agency designated pursuant to Section 7.2 being herein sometimes referred to as
the “Security Register”) in which, subject to such reasonable regulations as it
may prescribe, the Company shall provide for the registration of Securities and
of transfers of Securities. The Trustee is hereby initially appointed “Security
Registrar” for the purpose of registering Securities and transfers of Securities
as herein provided.


(b)          (i) A Global Security may not be transferred except as a whole by
the Depositary to a nominee of the Depositary, by a nominee of the Depositary to
the Depositary or to another nominee of the Depositary, or by the Depositary or
any such nominee to a successor Depositary or a nominee of such successor
Depositary. All Global Securities will be exchanged by the Company for Direct
Registration Securities if (1) the Company delivers to the Security Registrar
notice from the Depositary that it is unwilling or unable to continue to act as
Depositary or that it is no longer a clearing agency registered under the
Exchange Act and, in either case, a successor Depositary is not appointed by the
Company within 120 days after the date of such notice from the Depositary, (2)
the Company in its sole discretion determines that the Global Securities (in
whole but not in part) should be exchanged for Direct Registration Securities
and delivers a written notice to such effect to the Security Registrar or (3) an
Event of Default has occurred and is continuing and the Security Registrar has
received a request from the Depositary to issue Direct Registration Securities.
Upon the occurrence of either of the preceding events in (1) or (2) above,
Direct Registration Securities shall be issued in such names as the Depositary
shall instruct the Trustee. Global Securities also may be exchanged or replaced,
in whole or in part, as provided in Section 3.6 hereof. Every Global Security
authenticated and delivered in exchange for, or in lieu of, a Global Security or
any portion thereof, pursuant to this Sections 3.5 or 3.6 hereof, shall be
authenticated and delivered in the form of, and shall be, a Global Security. A
Global Security may not be exchanged for another Global Security other than as
provided in this Section 3.5(b)(i), however, beneficial interests in a Global
Security may be transferred and exchanged as provided in Section 3.5(b)(ii) or
(iii) hereof.
 
16

--------------------------------------------------------------------------------



(ii)        The transfer and exchange of beneficial interests in the Global
Securities will be effected through the Depositary, in accordance with the
provisions of this CVR Agreement and the Applicable Procedures. Beneficial
interests in any Global Security may be transferred to Persons who take delivery
thereof in the form of a beneficial interest in Global Security. No written
orders or instructions shall be required to be delivered to the Security
Registrar to effect the transfers described in this Section 3.5(b)(ii).


(iii)        If any holder of a beneficial interest in a Global Security
proposes to exchange such beneficial interest for a Direct Registration Security
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Direct Registration Security, then the Security Registrar will
cause the aggregate number of CVRs represented by the applicable Global Security
to be reduced accordingly pursuant to Section 3.5(b)(vi) hereof, and the
Security Registrar will deliver to the Person designated in the instructions a
Direct Registration Security in the appropriate number of CVRs. Any Direct
Registration Security issued in exchange for a beneficial interest pursuant to
this Section 3.5(b)(iii) will be registered in such name or names and in such
authorized denomination or denominations as the holder of such beneficial
interest requests through instructions to the Security Registrar from or through
the Depositary and the Participant or Indirect Participant.


(iv)        A Holder of a Direct Registration Security may exchange such Direct
Registration Security for a beneficial interest in a Global Security or transfer
such Direct Registration Security to a Person who takes delivery thereof in the
form of a beneficial interest in a Global Security at any time. Upon receipt of
a request for such an exchange or transfer, the Security Registrar will cancel
the applicable Direct Registration Security and increase or cause to be
increased the aggregate number of CVRs represented by one of the Global
Securities.
 
17

--------------------------------------------------------------------------------



(v)         Upon request by a Holder of Direct Registration Securities and such
Holder’s compliance with the provisions of this Section 3.5(b)(v), the Security
Registrar will register the transfer or exchange of Direct Registration
Securities. Prior to such registration of transfer or exchange, the requesting
Holder must present to the Security Registrar a written instruction of transfer
in form satisfactory to the Security Registrar duly executed by such Holder or
by its attorney, duly authorized in writing. A Holder of Direct Registration
Securities may transfer such Direct Registration Securities to a Person who
takes delivery thereof in the form of Direct Registration Securities. Upon
receipt of a request to register such a transfer, the Security Registrar shall
register the Direct Registration Securities pursuant to the instructions from
the Holder thereof.


(vi)         At such time as all beneficial interests in a particular Global
Security have been exchanged for Direct Registration Securities or a particular
Global Security has been repurchased or canceled in whole and not in part, each
such Global Security will be returned to or retained and canceled by the
Security Registrar in accordance with Section 3.9 hereof. At any time prior to
such cancellation, if any beneficial interest in a Global Security is exchanged
for or transferred to a Person who will take delivery thereof in the form of a
beneficial interest in another Global Security or for Direct Registration
Securities, the aggregate number of CVRs represented by such Global Security
will be reduced accordingly and an endorsement will be made on such Global
Security by the Security Registrar or by the Depositary at the direction of the
Security Registrar to reflect such reduction; and if the beneficial interest is
being exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Security, such other Global
Security will be increased accordingly and an endorsement will be made on such
Global Security by the Security Registrar or by the Depositary at the direction
of the Security Registrar to reflect such increase.


(vii)       (A) To permit registrations of transfers and exchanges, the Company
will execute and the Trustee will authenticate Global Securities upon receipt of
a Company Order in accordance with Section 3.3 hereof or at the Security
Registrar’s request.


(B)           No service charge will be made to a Holder of a beneficial
interest in a Global Security or to a Holder of a Direct Registration Security
for any registration of transfer or exchange, but the Company may require
payment of a sum sufficient to cover any transfer tax or similar governmental
charge payable in connection therewith.


(C)          All Global Securities and Direct Registration Securities issued
upon any registration of transfer or exchange of Global Securities or Direct
Registration Securities will be the valid obligations of the Company, evidencing
the same rights, and entitled to the same benefits under this CVR Agreement, as
the Global Securities or Direct Registration Securities surrendered upon such
registration of transfer or exchange.
 
18

--------------------------------------------------------------------------------



(D)           The Trustee will authenticate Global Securities in accordance with
the provisions of Section 3.3 hereof.


Section 3.6           Mutilated, Destroyed, Lost and Stolen Securities.


(a)        If (i) any mutilated Global Security is surrendered to the Trustee,
or (ii) the Company and the Trustee receive evidence to their satisfaction of
the destruction, loss or theft of any Global Security, and there is delivered to
the Company and the Trustee such security or indemnity as may be required by
them to save each of them harmless, then, in the absence of notice to the
Company or the Trustee that such Global Security has been acquired by a bona
fide purchaser, the Company shall execute and, upon delivery of a Company Order,
the Trustee shall authenticate, as applicable, and deliver, in exchange for any
such mutilated Global Security or in lieu of any such destroyed, lost or stolen
Global Security, a new CVR, in the form of either a Global Security or a Direct
Registration Security, of like tenor and amount of CVRs, bearing a number not
contemporaneously outstanding.


(b)         In case any such mutilated, destroyed, lost or stolen Global
Security has become or is to become finally due and payable within fifteen (15)
days, the Company in its discretion may, instead of issuing a new CVR, pay to
the Holder of such Security on the Milestone Payment Date all amounts due and
payable with respect thereto.


(c)         Every new Security issued pursuant to this Section 3.6 in lieu of
any destroyed, lost or stolen Global Security shall constitute an original
additional contractual obligation of the Company, whether or not the destroyed,
lost or stolen Global Security shall be at any time enforceable by anyone, and
shall be entitled to all benefits of this CVR Agreement equally and
proportionately with any and all other Securities duly issued hereunder.


(d)         The provisions of this Section 3.6 are exclusive and shall preclude
(to the extent lawful) all other rights and remedies with respect to the
replacement or payment of mutilated, destroyed, lost or stolen Global
Securities.


Section 3.7           Payments with respect to CVRs. Payment of any amounts
pursuant to the CVRs shall be made in such coin or currency of the United States
of America as at the time is legal tender for the payment of public and private
debts. The Company may, at its option, pay such amounts by wire transfer or
check payable in such money.


Section 3.8          Persons Deemed Owners. Prior to the time of due presentment
for registration of transfer, the Company, the Trustee and any agent of the
Company or the Trustee may treat the Person in whose name any Security is
registered as the owner of such Security for the purpose of receiving payment on
such Security and for all other purposes whatsoever, whether or not such
Security be overdue, and neither the Company, the Trustee nor any agent of the
Company or the Trustee shall be affected by notice to the contrary.


Section 3.9          Cancellation. All Securities surrendered for payment,
registration of transfer or exchange shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee and shall be promptly canceled by
it. The Company may at any time deliver to the Trustee for cancellation any
Global Securities previously authenticated and delivered hereunder which the
Company may have acquired in any manner whatsoever, and all Global Securities so
delivered shall be promptly canceled by the Trustee. No Securities shall be
authenticated in lieu of or in exchange for any Securities canceled as provided
in this Section, except as expressly permitted by this CVR Agreement. All
cancelled Global Securities held by the Trustee shall be destroyed and a
certificate of destruction shall be issued by the Trustee to the Company, unless
otherwise directed by a Company Order.
 
19

--------------------------------------------------------------------------------



Section 3.10        CUSIP Numbers. The Company in issuing the CVRs may use
“CUSIP” numbers (if then generally in use), and, if so, the Trustee shall use
“CUSIP” numbers in notices to the Holders as a convenience to the Holders;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the CVRs or as contained in any
notices and that reliance may be placed only on the other identification numbers
printed on the CVRs, and any such notice shall not be affected by any defect in
or omission of such numbers. The Company will promptly notify the Trustee of any
change in the “CUSIP” numbers.


ARTICLE 4
THE TRUSTEE


Section 4.1           Certain Duties and Responsibilities.


(a)         With respect to the Holders, the Trustee, prior to the occurrence of
an Event of Default (as defined in Section 8.1) with respect to the Securities
and after the curing or waiving of all Events of Default which may have
occurred, undertakes to perform such duties and only such duties as are
specifically set forth in this CVR Agreement and no implied covenants shall be
read into this CVR Agreement against the Trustee. In case an Event of Default
with respect to the Securities has occurred (which has not been cured or
waived), the Trustee shall exercise such of the rights and powers vested in it
by this CVR Agreement, and use the same degree of care and skill in their
exercise, as a reasonably prudent person would exercise or use under the
circumstances in the conduct of his or her own affairs.


(b)         In the absence of bad faith on its part, prior to the occurrence of
an Event of Default and after the curing or waiving of all such Events of
Default which may have occurred, the Trustee may conclusively rely, as to the
truth of the statements and the correctness of the opinions expressed therein,
upon certificates or opinions furnished to the Trustee which conform to the
requirements of this CVR Agreement; but in the case of any such certificates or
opinions which by any provision hereof are specifically required to be furnished
to the Trustee, the Trustee shall be under a duty to examine the same to
determine whether or not they conform to the requirements of this CVR Agreement.


(c)          No provision of this CVR Agreement shall be construed to relieve
the Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that (i) this Subsection
(c) shall not be construed to limit the effect of Subsections (a) and (b) of
this Section 4.1; (ii) the Trustee shall not be liable for any error of judgment
made in good faith by a Responsible Officer, unless it shall be proved that the
Trustee was negligent in ascertaining the pertinent facts; and (iii) the Trustee
shall not be liable with respect to any action taken or omitted to be taken by
it in good faith in accordance with the direction of the Holders pursuant to
Section 8.9 relating to the time, method and place of conducting any proceeding
for any remedy available to the Trustee, or exercising any trust or power
conferred upon the Trustee, under this CVR Agreement.
 
20

--------------------------------------------------------------------------------



(d)         Whether or not therein expressly so provided, every provision of
this CVR Agreement relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section 4.1.


Section 4.2           Certain Rights of Trustee. Subject to the provisions of
Section 4.1, including the duty of care that the Trustee is required to exercise
upon the occurrence of an Event of Default:


(a)          the Trustee may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document reasonably believed by it to
be genuine and to have been signed or presented by the proper party or parties
and the Trustee need not investigate any fact or matter stated in the document;


(b)         any request or direction or order of the Company mentioned herein
shall be sufficiently evidenced by a Company Request or Company Order and any
resolution of the Board of Directors may be sufficiently evidenced by a Board
Resolution and the Trustee shall not be liable for any action it takes or omits
to take in good faith reliance thereon;


(c)         whenever in the administration of this CVR Agreement the Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officers’ Certificate and the Trustee shall not be liable for any
action it takes or omits to take in good faith reliance thereon or an Opinion of
Counsel;


(d)         the Trustee may consult with counsel and the written advice of such
counsel or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with such advice or Opinion of Counsel;


(e)          the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this CVR Agreement at the request or direction
of any of the Holders pursuant to this CVR Agreement, unless such Holders shall
have offered to the Trustee reasonable security or indemnity against the costs,
expenses and liabilities which might be incurred by it in compliance with such
request or direction;


(f)          the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, appraisal, bond,
debenture, note, coupon, security, or other paper or document, but the Trustee
in its discretion may make such further inquiry or investigation into such facts
or matters as it may see fit, and if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the pertinent
books and records of the Company, personally or by agent or attorney, as may be
reasonably necessary for such inquiry or investigation and in a manner so as to
not unreasonably interfere with the normal business operations of the Company or
any of its Affiliates; provided, however, that Company shall not be required to
provide any books or records to the extent that the provision thereof (i) would,
as reasonably determined based on the advice of outside counsel, jeopardize any
attorney-client privilege or (ii) would contravene any Law or any contract or
agreement to which the Company or any of its Affiliates is subject or bound;
 
21

--------------------------------------------------------------------------------



(g)         the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder;


(h)        the Trustee shall not be liable for any action taken, suffered or
omitted to be taken by it in good faith and reasonably believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this CVR Agreement; and


(i)          the Trustee shall not be deemed to have notice of any default or
Event of Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice thereof has been received by such
Responsible Officer at the offices of the Trustee and such notice references the
CVRs and this CVR Agreement and the fact that such notice constitutes
notification of default.


Section 4.3          Notice of Default. If a default occurs hereunder with
respect to the Securities, the Trustee shall give the Holders notice of any such
default actually known to it as and to the extent applicable and provided by the
Trust Indenture Act; provided, however, that in the case of any default of the
character specified in Section 8.1(b) with respect to the Securities, no notice
to Holders shall be given until at least thirty (30) days after the occurrence
thereof. For the purpose of this Section 4.3, the term “default” means any event
that is, or after notice or lapse of time or both would become, an Event of
Default with respect to the Securities.


Section 4.4        Not Responsible for Recitals or Issuance of Securities. The
Trustee shall not be accountable for the Company’s use of the Securities. The
recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company,
and the Trustee assumes no responsibility for their correctness. The Trustee
makes no representations as to the validity or sufficiency of this CVR Agreement
or of the Securities.


Section 4.5          May Hold Securities. The Trustee, any Paying Agent,
Security Registrar or any other agent of the Company, in its individual or any
other capacity, may become the owner or pledgee of Securities, and, subject to
Sections 4.8 and 4.13, may otherwise deal with the Company with the same rights
it would have if it were not Trustee, Paying Agent, Security Registrar or such
other agent.
 
22

--------------------------------------------------------------------------------



Section 4.6         Money Held in Trust. Money held by the Trustee in trust
hereunder need not be segregated from other funds except to the extent required
by Law. The Trustee shall be under no liability for interest on any money
received by it hereunder, except as otherwise agreed by the Trustee in writing
with the Company.


Section 4.7           Compensation and Reimbursement. The Company agrees:


(a)         to pay to the Trustee from time to time reasonable compensation for
all services rendered by it hereunder in such amount as the Company and the
Trustee shall agree from time to time (which compensation shall not be limited
by any provision of Law in regard to the compensation of a trustee of an express
trust);


(b)         except as otherwise expressly provided herein, to reimburse the
Trustee upon its request for all reasonable and out-of-pocket expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this CVR Agreement (including the reasonable compensation and
the reasonable expenses and disbursements of its agents and counsel), except any
such expense, disbursement or advance as may be attributable to the Trustee’s
negligence, bad faith or willful misconduct; and


(c)         to indemnify the Trustee and each of its agents, officers, directors
and employees (each an “indemnitee”) for, and to hold it harmless against, any
loss, liability or reasonable and out-of-pocket expense (including reasonable
and out-of-pocket attorneys’ fees and expenses) incurred without negligence, bad
faith or willful misconduct on its part, arising out of or in connection with
the acceptance or administration of this trust and the performance of its duties
hereunder, including the reasonable and out-of-pocket costs and expenses of
defending itself against any claim or liability in connection with the exercise
or performance of any of its powers or duties hereunder. The Company’s payment
obligations pursuant to this Section 4.7 shall survive the termination of this
CVR Agreement. When the Trustee incurs reasonable and out-of-pocket expenses
after the occurrence of an Event of Default specified in Section 8.1(c) or
8.1(d) with respect to the Company, the expenses are intended to constitute
expenses of administration under bankruptcy Laws.


Section 4.8           Disqualification; Conflicting Interests.


(a)         If applicable, to the extent that the Trustee or the Company
determines that the Trustee has a conflicting interest within the meaning of the
Trust Indenture Act, the Trustee shall immediately notify the Company of such
conflict and, within ninety (90) days after ascertaining that it has such
conflicting interest, either eliminate such conflicting interest or resign to
the extent and in the manner provided by, and subject to the provisions of, the
Trust Indenture Act and this CVR Agreement. The Company shall take prompt steps
to have a successor appointed in the manner provided in this CVR Agreement.
 
23

--------------------------------------------------------------------------------



(b)         If the Trustee fails to comply with Section 4.8(a), the Trustee
shall, within ten (10) days of the expiration of such ninety (90) day period,
transmit a notice of such failure to the Holders in the manner and to the extent
provided in the Trust Indenture Act and this CVR Agreement.


(c)         If the Trustee fails to comply with Section 4.8(a) after written
request therefore by the Company or any Holder, then any Holder of any Security
who has been a bona fide Holder for at least six (6) months may on behalf of
himself and all others similarly situated, petition any court of competent
jurisdiction for the removal of such Trustee and the appointment of a successor
Trustee.


Section 4.9          Corporate Trustee Required; Eligibility. There shall at all
times be a Trustee hereunder which satisfies the applicable requirements of
Sections 310(a)(1) and (5) of the Trust Indenture Act and has a combined capital
and surplus of at least one hundred fifty million dollars ($150,000,000). If
such corporation publishes reports of condition at least annually, pursuant to
Law or to the requirements of a supervising or examining authority, then for the
purposes of this Section 4.9, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. If at any time the Trustee
shall cease to be eligible in accordance with the provisions of this Section
4.9, it shall resign immediately in the manner and with the effect hereinafter
specified in this Article 4.


Section 4.10         Resignation and Removal; Appointment of Successor.


(a)          No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article 4 shall become effective until the
acceptance of appointment by the successor Trustee under Section 4.11.


(b)          The Trustee, or any trustee or trustees hereafter appointed, may
resign at any time by giving written notice thereof to the Company. If an
instrument of acceptance by a successor Trustee shall not have been delivered to
the Trustee within thirty (30) days after the giving of such notice of
resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee.


(c)          The Trustee may be removed at any time by an act of the Majority
Holders, delivered to the Trustee and to the Company.


(d)         If at any time:


(i)           the Trustee shall fail to comply with Section 4.8 after written
request therefor by the Company or by any Holder who has been a bona fide Holder
of a Security for at least six (6) months, or


(ii)          the Trustee shall cease to be eligible under Section 4.9 and shall
fail to resign after written request therefor by the Company or by any such
Holder, or
 
24

--------------------------------------------------------------------------------



(iii)        the Trustee shall become incapable of acting or shall be adjudged a
bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,


then, in any case, (A) the Company, by a Board Resolution or an action of the
chief executive officer of the Company, may remove the Trustee, or (B) the
Holder of any Security who has been a bona fide Holder of a Security for at
least six (6) months may, on behalf of himself and all others similarly
situated, petition any court of competent jurisdiction for the removal of the
Trustee and the appointment of a successor Trustee.


(e)        If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of Trustee for any cause, the
Company, by a Board Resolution or an action of the chief executive officer of
the Company, shall promptly appoint a successor Trustee. If, within one year
after any removal by the Majority Holders, a successor Trustee shall be
appointed by act of the Majority Holders delivered to the Company and the
retiring Trustee, then the successor Trustee so appointed shall, forthwith upon
its acceptance of such appointment in accordance with Section 4.11, become the
successor Trustee and supersede the successor Trustee appointed by the Company.
If no successor Trustee shall have been so appointed by the Company or the
Majority Holders and accepted appointment within sixty (60) days after the
retiring Trustee tenders its resignation or is removed, the retiring Trustee
may, or, the Holder of any Security who has been a bona fide Holder for at least
six (6) months may on behalf of himself and all others similarly situated,
petition any court of competent jurisdiction for the appointment of a successor
Trustee.


(f)         The Company shall give notice of each resignation and each removal
of the Trustee and each appointment of a successor Trustee by mailing written
notice of such event by first-class mail, postage prepaid, to the Holders of
Securities as their names and addresses appear in the Security Register. Each
notice shall include the name of the successor Trustee and the address of its
Corporate Trust Office. If the Company fails to send such notice within ten (10)
days after acceptance of appointment by a successor Trustee, it shall not be a
default hereunder but the successor Trustee shall cause the notice to be mailed
at the expense of the Company.


Section 4.11         Acceptance of Appointment of Successor.


(a)         Every successor Trustee appointed hereunder shall execute,
acknowledge and deliver to the Company and to the retiring Trustee an instrument
accepting such appointment, and thereupon the resignation or removal of the
retiring Trustee shall become effective and such successor Trustee, without any
further act, deed or conveyance, shall become vested with all the rights,
powers, trusts and duties of the retiring Trustee; but, upon request of the
Company or the successor Trustee, such retiring Trustee shall, upon payment of
its charges, execute and deliver an instrument transferring to such successor
Trustee all the rights, powers and trusts of the retiring Trustee, and shall
duly assign, transfer and deliver to such successor Trustee all property and
money held by such retiring Trustee hereunder. Upon request of any such
successor Trustee, the Company shall execute any and all instruments for more
fully and certainly vesting in and confirming to such successor Trustee all such
rights, powers and trusts.
 
25

--------------------------------------------------------------------------------



(b)          No successor Trustee shall accept its appointment unless at the
time of such acceptance such successor Trustee shall be qualified and eligible
under this Article 4.


Section 4.12        Merger, Conversion, Consolidation or Succession to Business.
Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee, by sale or otherwise shall be the successor of the Trustee hereunder,
provided such corporation shall be otherwise qualified and eligible under this
Article 4, without the execution or filing of any paper or any further act on
the part of any of the Parties hereto. In case any Securities shall have been
authenticated, but not delivered, by the Trustee then in office, any successor
by merger, conversion, sale or consolidation to such authenticating Trustee may
adopt such authentication and deliver the Securities so authenticated with the
same effect as if such successor Trustee had itself authenticated such
Securities; and such certificate shall have the full force which it is anywhere
in the Securities or in this CVR Agreement provided that the certificate of the
Trustee shall have; provided that the right to adopt the certificate of
authentication of any predecessor Trustee shall apply only to its successor or
successors by merger, conversion or consolidation.


Section 4.13        Preferential Collection of Claims Against Company. If and
when the Trustee shall be or shall become a creditor, directly or indirectly,
secured or unsecured, of the Company (or any other obligor upon the Securities),
excluding any creditor relationship set forth in Section 311(b) of the Trust
Indenture Act, if applicable, the Trustee shall be subject to the applicable
provisions of the Trust Indenture Act regarding the collection of claims against
the Company (or any such other obligor).


ARTICLE 5
HOLDERS’ LISTS AND REPORTS BY THE TRUSTEE AND COMPANY


Section 5.1          Company to Furnish Trustee Names and Addresses of Holders.
The Company will furnish or cause to be furnished to the Trustee (a) promptly
after the issuance of the Securities, and semi-annually thereafter, a list, in
such form as the Trustee may reasonably require, of the names and addresses of
the Holders as of a recent date, and (b) at such times as the Trustee may
request in writing, within thirty (30) days after receipt by the Company of any
such request, a list, in such form as the Trustee may reasonably require, of the
names and addresses of the Holders as of a date not more than fifteen (15) days
prior to the time such list is furnished; provided, however, that if and so long
as the Trustee shall be the Security Registrar, no such list need be furnished.


Section 5.2           Preservation of Information; Communications to Holders.


(a)         The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of the Holders contained in the most recent
list furnished to the Trustee as provided in Section 5.1 and the names and
addresses of Holders received by the Trustee in its capacity as Security
Registrar. The Trustee may destroy any list furnished to it as provided in
Section 5.1 upon receipt of a new list so furnished.
 
26

--------------------------------------------------------------------------------



(b)         The rights of the Holders to communicate with other Holders with
respect to their rights under this CVR Agreement and the corresponding rights
and privileges of the Trustee shall be as provided by Section 312(b)(2) of the
Trust Indenture Act, if applicable.


(c)         Every Holder of Securities, by receiving and holding the same,
agrees with the Company and the Trustee that neither the Company nor the Trustee
shall be deemed to be in violation of Law or held accountable by reason of the
disclosure of any such information as to the names and addresses of the Holders
made pursuant to the Trust Indenture Act (if applicable) regardless of the
source from which such information was derived.


Section 5.3           Reports by Trustee.


(a)         Within sixty (60) days after December 31 of each year commencing
with the December 31 following the date of this CVR Agreement, the Trustee shall
transmit to all Holders such reports concerning the Trustee and its actions
under this CVR Agreement as may be required pursuant to the Trust Indenture Act
to the extent and in the manner provided pursuant thereto. The Trustee shall
also comply with Section 313(b)(2) of the Trust Indenture Act, if applicable.
The Trustee shall also transmit by mail all reports as required by Section
313(c) of the Trust Indenture Act, if applicable.


(b)         A copy of each such report shall, at the time of such transmission
to the Holders, be filed by the Trustee with each stock exchange, if any, upon
which the Securities are listed, with the Commission and also with the Company.
The Company will promptly notify the Trustee when the Securities are listed on
any stock exchange.


Section 5.4           Reports by Company.


(a)          The Company shall file with the Trustee, within fifteen (15) days
after the Company files or furnishes the same with the Commission, copies of an
annual report filed on Form 10-K or a quarterly reports filed on Form 10-Q and
of the information, documents and other reports (or copies of such portions of
any of the foregoing as the Commission may from time to time by rules and
regulations prescribe) which the Company is required to file with the Commission
pursuant to Section 13 or Section 15(d) of the Exchange Act (such annual and
quarterly reports and required information, documents and other reports,
together the “Exchange Act Documents”).


(b)         Delivery of the reports, information and documents described in
Section 5.4(a) shall not constitute constructive notice of any information
contained therein or determinable there from, including the Company’s compliance
with any of its covenants or other obligations hereunder as to which the Trustee
is entitled to rely exclusively on Officer’s Certificates.
 
27

--------------------------------------------------------------------------------



ARTICLE 6
AMENDMENTS


Section 6.1          Amendments Without Consent of Holders. Without the consent
of any Holders, the Company and the Trustee, at any time and from time to time,
may enter into one or more amendments hereto or to the Securities, for any of
the following purposes:


(a)          to convey, transfer, assign, mortgage or pledge to the Trustee as
security for the Securities any property or assets;


(b)         to evidence the succession of another Person to the Company, and the
assumption by any such successor of the covenants of the Company herein and in
the Securities;


(c)          to add to the covenants of the Company such further covenants,
restrictions, conditions or provisions as the Company and the Trustee shall
consider to be for the protection of the Holders of Securities, and to make the
occurrence, or the occurrence and continuance, of a default in any such
additional covenants, restrictions, conditions or provisions an Event of Default
permitting the enforcement of all or any of the several remedies provided in
this CVR Agreement as herein set forth; provided, that in respect of any such
additional covenant, restriction, condition or provision, such amendment may
provide for a particular period of grace after default (which period may be
shorter or longer than that allowed in the case of other defaults) or may
provide for an immediate enforcement upon such an Event of Default or may limit
the remedies available to the Trustee upon such an Event of Default or may limit
the right of the Majority Holders to waive such an Event of Default;


(d)        to cure any ambiguity, or to correct or supplement any provision
herein or in the Securities which may be defective or inconsistent with any
other provision herein; provided, that such provisions shall not materially
reduce the benefits of this CVR Agreement or the Securities to the Holders;


(e)          to make any other provisions with respect to matters or questions
arising under this CVR Agreement; provided, that such provisions shall not
adversely affect the interests of the Holders;


(f)          to make any amendments or changes necessary to comply or maintain
compliance with the Trust Indenture Act, if applicable; or


(g)         make any other change that does not adversely affect the interests
of the Holders.


Promptly following any amendment of this CVR Agreement or the Securities in
accordance with this Section 6.1, the Trustee shall notify the Holders of the
Securities of such amendment; provided that any failure so to notify the Holders
shall not affect the validity of such amendment.


Section 6.2         Amendments with Consent of Holders. With the consent of the
Majority Holders, by Act of said Holders delivered to the Company and the
Trustee, the Company (when authorized by a Board Resolution or the chief
executive officer of the Company) and the Trustee may enter into one or more
amendments hereto or to the Securities for the purpose of adding any provisions
to or changing in any manner or eliminating any of the provisions of this CVR
Agreement or to the Securities or of modifying in any manner the rights of the
Holders under this CVR Agreement or to the Securities; provided, however, that
no such amendment shall, without the consent of the Holder of each Outstanding
Security affected thereby:
 
28

--------------------------------------------------------------------------------



(a)         modify in a manner adverse to the Holders (i) any provision
contained herein with respect to the termination of this CVR Agreement or the
Securities, (ii) the time for payment and amount of the Milestone Payment, or
otherwise extend the time for payment of the Securities or reduce the amounts
payable in respect of the Securities or modify any other payment term or payment
date;


(b)         reduce the number of CVRs, the consent of whose Holders is required
for any such amendment; or


(c)         modify any of the provisions of this Section 6.2, except to increase
the percentage of Holders from whom consent or approval is required or to
provide that certain other provisions of this CVR Agreement cannot be modified
or waived without the consent of the Holder of each Security affected thereby.


It shall not be necessary for any Act of Holders under this Section 6.2 to
approve the particular form of any proposed amendment, but it shall be
sufficient if such Act shall approve the substance thereof.


Section 6.3          Execution of Amendments. In executing any amendment
permitted by this Article 6, the Trustee (subject to Section 4.1) shall be fully
protected in relying upon an Opinion of Counsel stating that the execution of
such amendment is authorized or permitted by this CVR Agreement. The Trustee
shall execute any amendment authorized pursuant to this Article 6 if the
amendment does not adversely affect the Trustee’s own rights, duties or
immunities under this CVR Agreement or otherwise. Otherwise, the Trustee may,
but need not, execute such amendment.


Section 6.4          Effect of Amendments; Notice to Holders.


(a)         Upon the execution of any amendment under this Article, this CVR
Agreement and the Securities shall be modified in accordance therewith, and such
amendment shall form a part of this CVR Agreement and the Securities for all
purposes; and every Holder of Securities theretofore or thereafter
authenticated, as applicable, and delivered hereunder shall be bound thereby.


(b)         Promptly after the execution by the Company and the Trustee of any
amendment pursuant to the provisions of this Article 6, the Company shall mail a
notice thereof by first class mail to the Holders of Securities at their
addresses as they shall appear on the Security Register, setting forth in
general terms the substance of such amendment. Any failure of the Company to
mail such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such amendment.
 
29

--------------------------------------------------------------------------------



Section 6.5          Conformity with Trust Indenture Act. Every amendment
executed pursuant to this Article 6 shall conform to the applicable requirements
of the Trust Indenture Act, if any.


Section 6.6         Reference in Securities to Amendments. If an amendment
changes the terms of a Security, the Trustee may require the Holder of the
Security to deliver it to the Trustee. Global Securities authenticated and
delivered after the execution of any amendment pursuant to this Article 6 may,
and shall if required by the Trustee, bear a notation in form approved by the
Trustee as to any matter provided for in such amendment. If the Company shall so
determine, new Securities so modified as to conform, in the opinion of the
Trustee, on the on hand, and the Board of Directors or the chief executive
officer of the Company, on the other hand, to any such amendment may be prepared
and executed by the Company, as applicable, and authenticated, as applicable,
and delivered by the Trustee in exchange for Outstanding Securities. Failure to
make the appropriate notation or to issue a new Security shall not affect the
validity of such amendment.


ARTICLE 7
COVENANTS


Section 7.1         Payment of Amounts, if any, to Holders. The Company will
duly and punctually pay the amounts, if any, on the Securities in accordance
with the terms of this CVR Agreement. Such amounts shall be considered paid on
the Milestone Payment Date if on or prior to such date the Company makes, or
causes to be made, the payment required pursuant to Section 3.1(c) of this CVR
Agreement. Notwithstanding any other provision of this CVR Agreement, the
Company or any of its Affiliates, the Trustee or the Paying Agent, shall be
entitled to deduct and withhold, or cause to be deducted and withheld, from any
amounts payable or otherwise deliverable pursuant to this CVR Agreement to any
Person, such amounts as are required to be deducted and withheld therefrom under
the Code, or any provision of state, local or foreign Tax Law. To the extent
that amounts are so deducted and withheld by the Company or any of its
Affiliates, the Trustee or the Paying Agent, such withheld amounts shall be (a)
paid over to the applicable Governmental Entity in accordance with applicable
Law and (b) treated for all purposes of this CVR Agreement as having been paid
to the Person in respect of which such deduction and withholding was made by the
Company or any of its Affiliates, the Trustee or the Paying Agent, as the case
may be. The consent of Holder shall not be required for any such withholding.


Section 7.2           Maintenance of Office or Agency.


(a)         As long as any of the Securities remain Outstanding, the Company
will maintain in the Borough of Manhattan, The City of New York, an office or
agency (i) where Securities may be presented or surrendered for payment, (ii)
where Securities may be surrendered for registration of transfer or exchange and
(iii) where notices and demands to or upon the Company in respect of the
Securities and this CVR Agreement may be served. The office or agency of the
Trustee at [Address], New York, New York [Zip Code] shall be such office or
agency of the Company, unless the Company shall designate and maintain some
other office or agency for one or more of such purposes. The Company or any of
its Subsidiaries may act as Paying Agent, registrar or transfer agent; provided
that such Person shall take appropriate actions to avoid the commingling of
funds. The Company will give prompt written notice to the Trustee of any change
in the location of any such office or agency. If at any time the Company shall
fail to furnish the Trustee with the address thereof, such presentations,
surrenders, notices and demands may be made or served at the Corporate Trust
Office of the Trustee, and the Company hereby appoints the Trustee as its agent
to receive all such presentations, surrenders, notices and demands.
 
30

--------------------------------------------------------------------------------



(b)          The Company may from time to time designate one or more other
offices or agencies (in or outside of The City of New York) where the Securities
may be presented or surrendered for any or all such purposes, and may from time
to time rescind such designation; provided, however, that no such designation or
rescission shall in any manner relieve the Company of its obligation to maintain
an office or agency in the Borough of Manhattan, The City of New York for such
purposes. The Company will give prompt written notice to the Trustee of any such
designation or rescission and any change in the location of any such office or
agency.


Section 7.3           Money for Security Payments to Be Held in Trust.


(a)          If the Company or any of its Subsidiaries shall at any time act as
the Paying Agent, it will, on or before the Milestone Payment Date segregate and
hold in trust for the benefit of the Holders all sums held by such Paying Agent
for payment on the Securities until such sums shall be paid to the Holders as
herein provided, and will promptly notify the Trustee of any default by the
Company in making payment on the Securities.


(b)        Whenever the Company shall have one or more Paying Agents for the
Securities, it will, on or before the Milestone Payment Date deposit with a
Paying Agent a sum in same day funds sufficient to pay the amount, if any, so
becoming due; such sum to be held in trust for the benefit of the Persons
entitled to such amount, and (unless such Paying Agent is the Trustee) the
Company will promptly notify the Trustee of such action or any failure so to
act.


(c)         The Company will cause each Paying Agent other than the Trustee to
execute and deliver to the Trustee an instrument in which such Paying Agent
shall agree with the Trustee, subject to the provisions of this Section 7.3,
that (i) such Paying Agent will hold all sums held by it for the payment of any
amount payable on Securities in trust for the benefit of the Persons entitled
thereto until such sums shall be paid to such Persons or otherwise disposed of
as herein provided and will notify the Trustee of the sums so held and (ii) that
it will give the Trustee notice of any failure by the Company (or by any other
obligor on the Securities) to make any payment on the Securities when the same
shall be due and payable.


(d)        Any money deposited with the Trustee or any Paying Agent, or then
held by the Company, in trust for the payment on any Security and remaining
unclaimed for one year after the Milestone Payment Date shall be paid to the
Company on Company Request, or (if then held by the Company) shall be discharged
from such trust; and the Holder of such Security shall thereafter, as an
unsecured general creditor, look only to the Company for payment thereof, and
all liability of the Trustee or such Paying Agent with respect to such trust
money shall thereupon cease.
 
31

--------------------------------------------------------------------------------



Section 7.4         Certain Purchases and Sales. Nothing contained herein shall
prohibit the Company or any of its Subsidiaries or Affiliates from acquiring in
open market transactions, private transactions or otherwise, any Securities.


Section 7.5        Books and Records. During the term of this Agreement and for
a period of three (3) years after the Termination Date, the Company shall use
commercially reasonable efforts to keep, and shall cause its Subsidiaries to use
commercially reasonable efforts to keep, true, complete and accurate records in
reasonably sufficient detail to enable the Holders to determine if the Company
has complied with its obligations under this CVR Agreement.


Section 7.6         Listing of CVRs. The Company hereby covenants and agrees to
use reasonable best efforts to cause the Securities to be approved for listing
(subject to notice of issuance) for trading on the New York Stock Exchange or
other national securities exchange and will use its reasonable best efforts to
maintain such listing for so long as any CVRs remain Outstanding.


Section 7.7          Product Transfer. If the Company or its Affiliates,
directly or indirectly, by a sale or swap of assets, merger, reorganization,
joint venture, lease, license or any other transaction or arrangement, sells,
transfers, conveys or otherwise disposes of its respective rights in and to any
Product to a third party (other than the Company or any of its Subsidiaries),
then the applicable Milestone for such Product (e.g., if the Product is BB2121,
then the BB2121 Milestone) shall be deemed to have been satisfied for all
purposes under this CVR Agreement as of the earlier of the entry into a
definitive agreement with respect to, and the consummation of, the transaction
or arrangement involving such sale, transfer, conveyance or other disposition;
provided, that if such sale, transfer, conveyance or other disposition is
permitted by Section 9.1, then Section 9.1 shall govern. For the purposes of
clarification, and subject to Section 7.8, the Company may use contract research
organizations, contract manufacturing organizations, contract sales
organizations, subcontractors and distributors in the ordinary course of
business to perform research, development, manufacturing and commercialization
activities (including granting an appropriate sublicense to the extent
necessary), without triggering the applicable Milestone.


Section 7.8           Diligent Efforts. The Company shall use Diligent Efforts
to achieve the Milestone.
 
32

--------------------------------------------------------------------------------



Section 7.9          Confidentiality. The Trustee and the Holders hereby agree
that any confidential or non-public information they receive from or on behalf
of the Company or any Affiliate of the Company, which receipt arises out of the
transactions contemplated by this CVR Agreement (the “Confidential
Information”), shall: (a) not be used for any purpose other than for purposes
permitted under this CVR Agreement; (b) not be used directly or indirectly in
any way that is for competitive purposes; and (c) not be disclosed by, and be
kept confidential by, such Trustee and the Holders and its directors, officers,
members, managers, employees, affiliates and agents (collectively,
“Representatives”); provided, however, that any such Confidential Information
may be disclosed only to their Representatives who (i) need to know such
Confidential Information and (ii) are bound in writing to a non-disclosure
agreement no less restrictive than this Section 7.9. It is understood that such
Representatives shall be informed by the Trustee or the applicable Holder of the
confidential nature of such Confidential Information, and that the Trustee or
such Holder, as applicable, shall be responsible for any disclosure or use made
by its Representatives in breach of obligations under this CVR Agreement to the
same extent as if such disclosure or use had been made directly by the Trustee
or such Holder, as applicable. Each of the Trustee and the Holders will as soon
as practicable notify the Company of any breach of this CVR Agreement of which
they become aware, and will use commercially reasonable efforts to assist and
cooperate with the Company in minimizing the consequences of such breach.
“Confidential Information” shall not include any information that is (A)
publicly available other than because of or related to any disclosure by the
Trustee or the Holders or any of their respective Representatives or (B) is
lawfully disclosed to the Trustee or Holders by sources (other than the Company
or its Affiliates) rightfully in possession of the Confidential Information on a
non-confidential basis. If the Trustee, Holders or their respective
Representatives are legally required or requested to disclose any Confidential
Information, they will in advance of such disclosure, unless otherwise
prohibited by Law, promptly notify the Company in writing of such request or
requirement so that the Company may seek to avoid or minimize the required
disclosure and/or obtain an appropriate protective order or other appropriate
relief to ensure that any Confidential Information so disclosed is maintained in
confidence to the maximum extent possible by the person receiving the
disclosure, or, in the Company’s discretion, to waive compliance with the
provisions of this CVR Agreement. In any such case, the Trustee and the Holders
agree to cooperate and use reasonable efforts to avoid or minimize the required
disclosure and/or obtain such protective order or other relief. If, in the
absence of a protective order or the receipt of a waiver hereunder, the Trustee,
Holders or their respective Representatives are legally obligated to disclose
any Confidential Information, they will disclose only so much thereof to the
party compelling disclosure as they believe in good faith, on the basis of
advice of counsel, is required by Law. The Trustee and Holders shall give the
Company prior written notice of the specific Confidential Information that they
believe they are required to disclose under such circumstances. All Confidential
Information disclosed by or on behalf of the Company or any of its Affiliates
shall be, and shall remain, the property of the Company or such Affiliate.


Section 7.10       Non-Use of Name. Neither the Trustee nor the Holders shall
use the name, trademark, trade name, or logo of the Company, its Affiliates or
their respective employees, agents or representatives in any publicity or news
release relating to this CVR Agreement or its subject matter, without the prior
express written permission of the Company.


Section 7.11         Notice of Default. The Company shall file with the Trustee
written notice of the occurrence of any Event of Default or other default under
this CVR Agreement within five (5) Business Days of its becoming aware of such
Event of Default or other default.
 
33

--------------------------------------------------------------------------------



ARTICLE 8
REMEDIES OF THE TRUSTEE AND HOLDERS
ON EVENT OF DEFAULT


Section 8.1          Event of Default Defined; Waiver of Default. “Event of
Default” with respect to the Securities, means each one of the following events
which shall have occurred and be continuing (whatever the reason for such Event
of Default and whether it shall be voluntary or involuntary or be effected by
operation of Law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):


(a)          default in the payment by the Company pursuant to the terms of this
CVR Agreement of all or any part of the Milestone Payment after a period of ten
(10) Business Days after the Milestone Payment shall become due and payable on
the Milestone Payment Date; or


(b)        material default in the performance, or breach in any material
respect, of any covenant or warranty of the Company in respect of the Securities
(other than a covenant or warranty in respect of the Securities, a default in
whose performance or whose breach is elsewhere in this Section 8.1 specifically
dealt with), and continuance of such default or breach for a period of ninety
(90) days after there has been given, by registered or certified mail, to the
Company by the Trustee or to the Company and the Trustee by the Majority
Holders, a written notice specifying such default or breach and requiring it to
be remedied and stating that such notice is a “Notice of Default” hereunder; or


(c)         a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Company in an involuntary case under any
applicable bankruptcy, insolvency or other similar Law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee or
sequestrator (or similar official) of the Company or for any substantial part of
its property or ordering the winding up or liquidation of its affairs, and such
decree or order shall remain unstayed and in effect for a period of ninety (90)
consecutive days; or


(d)         the Company shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar Law now or hereafter in effect, or
consent to the entry of an order for relief in an involuntary case under any
such Law, or consent to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee or sequestrator (or similar official)
of the Company or for any substantial part of its property, or make any general
assignment for the benefit of creditors.


If an Event of Default described above occurs and is continuing, then, and in
each and every such case, either the Trustee by notice in writing to the Company
or the Trustee upon the written request of the Majority Holders by notice in
writing to the Company (and to the Trustee if given by the Majority Holders),
shall bring suit to protect the rights of the Holders, including to obtain
payment for any amounts then due and payable, which amounts shall bear interest
at the Default Interest Rate from the date such amounts were due and payable
hereunder until payment is made to the Trustee.
 
34

--------------------------------------------------------------------------------



The foregoing provisions of this Section 8.1, however, are subject to the
condition that if, at any time after the Trustee shall have begun such suit, and
before any judgment or decree for the payment of the moneys due shall have been
obtained or entered as hereinafter provided, the Company shall pay or shall
deposit with the Trustee a sum sufficient to pay all amounts which shall have
become due (with interest upon such overdue amount at the Default Interest Rate
to the date of such payment or deposit) and such amount as shall be sufficient
to cover reasonable compensation to the Trustee, its agents, attorneys and
counsel, and all other expenses and liabilities incurred and all advances made,
by the Trustee, and if any and all Events of Default under this CVR Agreement
shall have been cured, waived or otherwise remedied as provided herein, then and
in every such case the Majority Holders, by written notice to the Company and to
the Trustee, may waive all defaults with respect to the Securities, but no such
waiver or rescission and annulment shall extend to or shall affect any
subsequent default or shall impair any right consequent thereof.


Section 8.2         Collection by the Trustee; the Trustee May Prove Payment
Obligations. The Company covenants that in case default shall be made in the
payment of all or any part of the Securities when the same shall have become due
and payable, whether at the Milestone Payment Date or otherwise, then upon
demand of the Trustee, the Company will pay to the Trustee for the benefit of
the Holders of the Securities the whole amount that then shall have become due
and payable on all Securities (with interest from the date due and payable to
the date of such payment upon the overdue amount at the Default Interest Rate);
and in addition thereto, such further amount as shall be sufficient to cover the
costs and expenses of collection, including reasonable compensation to the
Trustee and each predecessor Trustee, their respective agents, attorneys and
counsel, and any expenses and liabilities incurred, and all advances made, by
the Trustee and each predecessor Trustee, except as a result of its negligence,
bad faith or willful misconduct.


The Trustee may in its discretion proceed to protect and enforce its rights and
the rights of the Holders by such appropriate judicial proceedings as the
Trustee shall deem most effectual to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this CVR
Agreement or in aid of the exercise of any power granted herein, or to enforce
any other remedy.


In case the Company shall fail forthwith to pay such amounts upon such demand,
the Trustee, in its own name and as trustee of an express trust, shall be
entitled and empowered to institute any action or proceedings at Law or in
equity for the collection of the sums so due and unpaid, and may prosecute any
such action or proceedings to judgment or final decree, and may enforce any such
judgment or final decree against the Company or other obligor upon such
Securities and collect in the manner provided by Law out of the property of the
Company or other obligor upon such Securities, wherever situated, the moneys
adjudged or decreed to be payable.
 
35

--------------------------------------------------------------------------------



In any judicial proceedings relative to the Company or other obligor upon the
Securities, irrespective of whether any amount is then due and payable with
respect to the Securities, the Trustee is authorized:


(a)        to file and prove a claim or claims for the whole amount owing and
unpaid in respect of the Securities, and to file such other papers or documents
as may be necessary or advisable in order to have the claims of the Trustee
(including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all expenses and liabilities incurred, and all advances made,
by the Trustee and each predecessor Trustee, except as a result of negligence,
bad faith or willful misconduct) and of the Holders allowed in any judicial
proceedings relative to the Company or other obligor upon the Securities, or to
their respective property;


(b)         unless prohibited by and only to the extent required by applicable
Law, to vote on behalf of the Holders in any election of a trustee or a standby
trustee in arrangement, reorganization, liquidation or other bankruptcy or
insolvency proceedings or person performing similar functions in comparable
proceedings; and


(c)         to collect and receive any moneys or other property payable or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Holders and of the Trustee on their behalf; and any
trustee, receiver, or liquidator, custodian or other similar official is hereby
authorized by each of the Holders to make payments to the Trustee, and, in the
event that the Trustee shall consent to the making of payments directly to the
Holders, to pay to the Trustee such amounts as shall be sufficient to cover
reasonable compensation to the Trustee, each predecessor Trustee and their
respective agents, attorneys and counsel, and all other expenses and liabilities
incurred, and all advances made, by the Trustee and each predecessor Trustee,
except as a result of its negligence, bad faith or willful misconduct, and all
other amounts due to the Trustee or any predecessor Trustee pursuant to Section
4.6. To the extent that such payment of reasonable compensation, expenses,
disbursements, advances and other amounts out of the estate in any such
proceedings shall be denied for any reason, payment of the same shall be secured
by a lien on, and shall be paid out of, any and all distributions, dividends,
moneys, securities and other property which the Holders may be entitled to
receive in such proceedings, whether in liquidation or under any plan of
reorganization or arrangement or otherwise.


Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities,
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding except, as aforesaid,
to vote for the election of a trustee in bankruptcy or similar person.


All rights of action and of asserting claims under this CVR Agreement, or under
any of the Securities, may be enforced by the Trustee without the possession of
any of the Securities or the production thereof and any trial or other
proceedings instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment, subject to the
payment of the expenses, disbursements and compensation of the Trustee, each
predecessor Trustee and their respective agents and attorneys, shall be for the
ratable benefit of the Holders.
 
36

--------------------------------------------------------------------------------



In any proceedings brought by the Trustee (and also any proceedings involving
the interpretation of any provision of this CVR Agreement to which the Trustee
shall be a party) the Trustee shall be held to represent all the Holders, and it
shall not be necessary to make any Holders of such Securities parties to any
such proceedings.


Section 8.3          Application of Proceeds. Any monies collected by the
Trustee pursuant to this Article 8 in respect of any Securities shall be applied
in the following order at the date or dates fixed by the Trustee upon
presentation of the several Securities in respect of which monies have been
collected and stamping (or otherwise noting) thereon the payment in exchange for
the presented Securities if only partially paid or upon surrender thereof if
fully paid:


FIRST: To the payment of costs and expenses in respect of which monies have been
collected, including reasonable compensation to the Trustee and each predecessor
Trustee and their respective agents and attorneys and of all expenses and
liabilities incurred, and all advances made, by the Trustee and each predecessor
Trustee, except as a result of its negligence, bad faith or willful misconduct,
and all other amounts due to the Trustee or any predecessor Trustee pursuant to
Section 4.7;


SECOND: To the payment of the whole amount then owing and unpaid upon all the
Securities, with interest at the Default Interest Rate on all such amounts, and
in case such monies shall be insufficient to pay in full the whole amount so due
and unpaid upon the Securities, then to the payment of such amounts without
preference or priority of any security over any other Security, ratably to the
aggregate of such amounts due and payable; and


THIRD: To the payment of the remainder, if any, to the Company or any other
person lawfully entitled thereto.


Section 8.4         Suits for Enforcement. In case an Event of Default has
occurred, has not been waived and is continuing, the Trustee may in its
discretion proceed to protect and enforce the rights vested in it by this CVR
Agreement by such appropriate judicial proceedings as the Trustee shall deem
most effectual to protect and enforce any of such rights, either at Law or in
equity or in bankruptcy or otherwise, whether for the specific enforcement of
any covenant or agreement contained in this CVR Agreement or in aid of the
exercise of any power granted in this CVR Agreement or to enforce any other
legal or equitable right vested in the Trustee by this CVR Agreement or by Law.


Section 8.5           Restoration of Rights on Abandonment of Proceedings. In
case the Trustee or any Holder shall have proceeded to enforce any right under
this CVR Agreement and such proceedings shall have been discontinued or
abandoned for any reason, or shall have been determined adversely to the Trustee
or to such Holder, then and in every such case the Company and the Trustee and
the Holders shall be restored respectively to their former positions and rights
hereunder, and all rights, remedies and powers of the Company, the Trustee and
the Holders shall continue as though no such proceedings had been taken.
 
37

--------------------------------------------------------------------------------



Section 8.6         Limitations on Suits by Holders. Subject to the rights of
the holders under Section 8.7, no Holder of any Security shall have any right by
virtue or by availing of any provision of this CVR Agreement to institute any
action or proceeding at Law or in equity or in bankruptcy or otherwise upon or
under or with respect to this CVR Agreement, or for the appointment of a
trustee, receiver, liquidator, custodian or other similar official or for any
other remedy hereunder, unless such Holder previously shall have given to the
Trustee written notice of default and of the continuance thereof, as
hereinbefore provided, and unless also the Majority Holders shall have made
written request upon the Trustee to institute such action or proceedings in its
own name as trustee hereunder and shall have offered to the Trustee such
reasonable indemnity as it may require against the costs, expenses and
liabilities to be incurred therein or thereby and the Trustee for fifteen (15)
days after its receipt of such notice, request and offer of indemnity shall have
failed to institute any such action or proceeding and no direction inconsistent
with such written request shall have been given to the Trustee pursuant to
Section 8.9. For the protection and enforcement of the provisions of this
Section 8.6, each and every Holder and the Trustee shall be entitled to such
relief as can be given either at Law or in equity.


Section 8.7           Unconditional Right of Holders to Institute Certain Suits.
Notwithstanding any other provision in this CVR Agreement and any provision of
any Security, the right of any Holder of any Security to receive payment of the
amounts payable in respect of such Security on or after the respective due dates
expressed in such Security, or to institute suit for the enforcement of any such
payment on or after such respective dates, shall not be impaired or affected
without the consent of such Holder.


Section 8.8           Powers and Remedies Cumulative; Delay or Omission Not
Waiver of Default.


(a)         Except as provided in Section 8.6, no right or remedy herein
conferred upon or reserved to the Trustee or to the Holders is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by Law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at Law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.


(b)         No delay or omission of the Trustee or of any Holder to exercise any
right or power accruing upon any Event of Default occurring and continuing as
aforesaid shall impair any such right or power or shall be construed to be a
waiver of any such Event of Default or an acquiescence therein; and, subject to
Section 8.6, every power and remedy given by this CVR Agreement or by Law to the
Trustee or to the Holders may be exercised from time to time, and as often as
shall be deemed expedient, by the Trustee or by the Holders.
 
38

--------------------------------------------------------------------------------



Section 8.9           Control by Holders.


(a)          The Majority Holders shall have the right to direct the time,
method and place of conducting any proceeding for any remedy available to the
Trustee, or exercising any power conferred on the Trustee with respect to the
Securities by this CVR Agreement; provided that such direction shall not be
otherwise than in accordance with Law and the provisions of this CVR Agreement;
and provided further that (subject to the provisions of Section 4.1) the Trustee
shall have the right to decline to follow any such direction if the Trustee,
being advised by counsel, shall determine that the action or proceeding so
directed may not lawfully be taken or if the Trustee in good faith by its board
of directors, the executive committee, or a committee of directors or
Responsible Officers of the Trustee shall determine that the action or
proceedings so directed would involve the Trustee in personal liability or if
the Trustee in good faith shall so determine that the actions or forbearances
specified in or pursuant to such direction would be unduly prejudicial to the
interests of Holders of the Securities not joining in the giving of said
direction.


(b)         Nothing in this CVR Agreement shall impair the right of the Trustee
in its discretion to take any action deemed proper by the Trustee and which is
not inconsistent with such direction or directions by Holders.


Section 8.10        Waiver of Past Defaults.


(a)         In the case of a default or an Event of Default specified in clause
(b), (c) or (d) of Section 8.1, the Majority Holders may waive any such default
or Event of Default, and its consequences except a default in respect of a
covenant or provisions hereof which cannot be modified or amended without the
consent of the Holder of each Security affected. In the case of any such waiver,
the Company, the Trustee and the Holders of the Securities shall be restored to
their former positions and rights hereunder, respectively; but no such waiver
shall extend to any subsequent or other default or impair any right consequent
thereon.


(b)         Upon any such waiver, such default shall cease to exist and be
deemed to have been cured and not to have occurred, and any Event of Default
arising therefrom shall be deemed to have been cured, and not to have occurred
for every purpose of this CVR Agreement; but no such waiver shall extend to any
subsequent or other default or Event of Default or impair any right consequent
thereon.


Section 8.11        The Trustee to Give Notice of Default, But May Withhold in
Certain Circumstances. The Trustee shall transmit to the Holders, as the names
and addresses of such Holders appear on the Security Register (as provided under
Section 313(c) of the Trust Indenture Act, if applicable), notice by mail of all
defaults which have occurred and are known to the Trustee, such notice to be
transmitted within ninety (90) days after the occurrence thereof, unless such
defaults shall have been cured before the giving of such notice (the term
“default” for the purposes of this Section being hereby defined to mean any
event or condition which is, or with notice or lapse of time or both would
become, an Event of Default); provided that, except in the case of default in
the payment of the amounts payable in respect of any of the Securities, the
Trustee shall be protected in withholding such notice if and so long as the
board of directors, the executive committee, or a trust committee of directors
or trustees and/or Responsible Officers of the Trustee in good faith determines
that the withholding of such notice is in the interests of the Holders.
 
39

--------------------------------------------------------------------------------



Section 8.12       Right of Court to Require Filing of Undertaking to Pay Costs.
All Parties to this CVR Agreement agree, and each Holder of any Security by his
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this CVR Agreement or in any suit against the Trustee for any action taken,
suffered or omitted by it as the Trustee, the filing by any party litigant in
such suit of an undertaking to pay the reasonable out-of-pocket costs of such
suit, and that such court may in its discretion assess reasonable out-of-pocket
costs, including reasonable out-of-pocket attorneys’ fees, against any party
litigant in such suit, having due regard to the merits and good faith of the
claims or defenses made by such party litigant; but the provisions of this
Section 8.12 shall not apply to any suit instituted by the Trustee, to any suit
instituted by any Holder or group of Holders holding in the aggregate more than
ten percent (10%) of the Securities Outstanding or to any suit instituted by any
Holder for the enforcement of the payment of any Security on or after the due
date expressed in such Security.


ARTICLE 9
CONSOLIDATION, MERGER, SALE OR CONVEYANCE


Section 9.1           Company May Consolidate, etc., on Certain Terms. The
Company covenants that it will not merge or consolidate with or into any other
Person or sell or convey all or substantially all of its assets to any Person,
unless (a) either (i) the Company shall be the continuing Person or (ii) the
successor Person, or the Person that acquires by sale or conveyance
substantially all the assets of the Company shall be a Person organized under
the Laws of the United States of America or any State thereof, any member of the
European Union or the United Kingdom and shall expressly assume, by an
assignment and assumption agreement, executed and delivered to the Trustee, in
substantially the form attached hereto as Annex B, the due and punctual payment
of the Milestone Payment and the due and punctual performance and observance of
all covenants and conditions of this CVR Agreement to be performed or observed
by the Company and (b) the Company, such successor Person or Person that
acquires by sale or conveyance substantially all the assets of the Company, as
the case may be, shall not, immediately after such merger or consolidation, or
such sale or conveyance, be in default in the performance of any such covenant
or condition in any material respect.


Section 9.2           Successor Person Substituted.


(a)         In case of an assumption pursuant to Section 9.1(a)(ii), such
assuming Person shall succeed to and be substituted for the Company with the
same effect as if it had been named herein. Such assuming Person may cause to be
signed, and may issue either in its own name (or, if it is the successor to the
Company or substantially all assets of the Company, in the name of the Company
prior to such succession) any or all of the Securities issuable hereunder, in
the case of Global Securities, which theretofore shall not have been signed by
the Company and delivered to the Trustee; and, upon the order of such successor
corporation instead of the Company and subject to all the terms, conditions and
limitations in this CVR Agreement prescribed, the Trustee shall authenticate and
shall deliver any Securities which previously shall have been signed and
delivered to the Trustee for authentication, and any Securities which such
assuming Person thereafter shall cause to be signed and delivered to the Trustee
for that purpose. All of the Securities so issued shall in all respects have the
same legal rank and benefit under this CVR Agreement as the Securities
theretofore or thereafter issued in accordance with the terms of this CVR
Agreement as though all of such Securities had been issued at the date of the
execution hereof.
 
40

--------------------------------------------------------------------------------



(b)          In case of any such assumption, such changes in phraseology and
form (but not in substance) may be made in the Securities thereafter to be
issued as may be appropriate.


(c)          In the event of any such assumption, the assigning Person shall be
discharged from all obligations and covenants under this CVR Agreement and the
Securities and may be liquidated and dissolved.


Section 9.3         Opinion of Counsel to the Trustee. The Trustee, subject to
the provisions of Sections 4.1 and 4.2, shall receive an Officer’s Certificate
and Opinion of Counsel, prepared in accordance with Section 1.2 and Section 1.3,
as conclusive evidence that any such consolidation, merger, sale or conveyance,
and any such assumption, and any such liquidation or dissolution, complies with
the applicable provisions of this CVR Agreement, and if a supplemental agreement
is required in connection with such transaction, such supplemental agreement
complies with this Article and that there has been compliance with all
conditions precedent herein provided for or relating to such transaction.


Section 9.4          Successors. All covenants, provisions and agreements in
this CVR Agreement by or for the benefit of the Company, the Trustee or the
Holders shall bind and inure to the benefit of their respective successors,
assigns, heirs and personal representatives, whether so expressed or not. The
Company may assign this CVR Agreement without the prior written consent of the
other Parties to this CVR Agreement to one or more of its direct or indirect
Subsidiaries, provided, however, that, subject to Section 9.2(a) and (b), in the
event of any such assignment the Company shall remain subject to its obligations
and covenants hereunder, including but not limited to its obligation to make the
Milestone Payment.


ARTICLE 10
SUBORDINATION


Section 10.1        Agreement to Subordinate. The Company agrees, and each
Holder by accepting a Security hereunder agrees, that the Milestone Payment, all
other obligations under this CVR Agreement and the Securities and any rights or
claims relating thereto (collectively, the “Junior Obligations”) are
subordinated in right of payment, to the extent and in the manner provided in
this Article 10, to the prior payment in full in cash or cash equivalents of all
Senior Obligations of the Company (whether outstanding on the date hereof or
hereafter created, incurred, assumed or guaranteed), and that the subordination
is for the benefit of the holders of such Senior Obligations.
 
41

--------------------------------------------------------------------------------



Section 10.2        Liquidation; Dissolution; Bankruptcy. Upon any distribution
to creditors of the Company in a liquidation or dissolution of the Company or in
a bankruptcy, reorganization, insolvency, receivership or similar proceeding
relating to the Company or its property, in an assignment for the benefit of
creditors or any marshaling of the Company’s assets and liabilities:


(a)         holders of Senior Obligations will be entitled to receive payment in
full in cash or cash equivalents of all Senior Obligations of the Company
(including interest after the commencement of any bankruptcy proceeding at the
rate specified in the applicable Senior Obligation, whether or not permitted
under such bankruptcy proceedings) before the Holders will be entitled to
receive any payment of any kind with respect to the Junior Obligations; and


(b)         until all Senior Obligations of the Company (as provided in clause
(a) above) are paid in full in cash or cash equivalents, any distribution to
which Holders would be entitled but for this Article 10 will be made to holders
of Senior Obligations of the Company, as their interests may appear.


Section 10.3         Default on Senior Obligations. The Company may not make any
payment or distribution to any Holder in respect of Junior Obligations or
acquire from any Holder for cash or property any Junior Obligations:


(a)          if any default on any Senior Obligations exceeding twenty-five
million dollars ($25,000,000) in aggregate principal amount would occur as a
result of such payment, distribution or acquisition;


(b)          during the continuance of any payment default in respect of any
Senior Obligations (after expiration of any applicable grace period) exceeding
twenty-five million dollars ($25,000,000) in aggregate principal amount;


(c)          if the maturity of any Senior Obligations representing more than
twenty-five million dollars ($25,000,000) in aggregate principal amount is
accelerated in accordance with its terms and such acceleration has not been
rescinded; or


(d)         following the occurrence of any default (other than a payment
default, and after the expiration of any applicable grace period) with respect
to any Senior Obligations with an aggregate principal amount of more than
twenty-five million dollars ($25,000,000), the effect of which is to permit the
holders of such Senior Obligations (or a trustee or agent acting on their
behalf) to cause, with the giving of notice if required, the maturity of such
Senior Obligations to be accelerated, for a period commencing upon the receipt
by the Trustee (with a copy to the Company) of a written notice of such default
from the representative of the holders of such Senior Obligations and ending
when such Senior Obligations are paid in full in cash or cash equivalents or, if
earlier, when such default is cured or waived.
 
42

--------------------------------------------------------------------------------



Section 10.4         When Distribution Must Be Paid Over.


(a)         In the event that the Trustee or any Holder receives any payment of
any Junior Obligations at a time when such payment is prohibited by this Article
10, such payment will be held by the Trustee or such Holder, in trust for the
benefit of, and will be paid forthwith over and delivered, upon written request,
to, the holders of Senior Obligations of the Company as their interests may
appear or their representative under the agreement, indenture or other document
(if any) pursuant to which such Senior Obligations may have been issued, as
their respective interests may appear, for application to the payment of all
such Senior Obligations remaining unpaid to the extent necessary to pay such
Senior Obligations in full in accordance with their terms, after giving effect
to any concurrent payment or distribution to or for the holders of Senior
Obligations.


(b)         Any amount received by any Holder as a result of direct or indirect
credit support for the Junior Obligations from any Affiliate of the Company
shall be treated as payments received by such Holder from the Company that are
subject to the provisions of this Article 10.


(c)         With respect to the holders of Senior Obligations, the Trustee
undertakes to perform only those obligations on the part of the Trustee as are
specifically set forth in this Article 10, and no implied covenants or
obligations with respect to the holders of Senior Obligations will be read into
this CVR Agreement against the Trustee. The Trustee will not be deemed to owe
any fiduciary duty to the holders of Senior Obligations, and will not be liable
to any such holders if the Trustee pays over or distributes to or on behalf of
Holders or the Company or any other Person money or assets to which any holders
of Senior Obligations are then entitled by virtue of this Article 10, except if
such payment is made as a result of the willful misconduct or gross negligence
of the Trustee.


Section 10.5        Notice by Company. The Company will promptly notify the
Trustee of any facts known to the Company that would cause a payment of any
Junior Obligations to violate this Article 10, but failure to give such notice
will not affect the subordination of the Junior Obligations to the Senior
Obligations as provided in this Article 10.


Section 10.6         Subordination Effective Notwithstanding Deficiencies with
Respect to Senior Obligations: Waiver of Right to Contest Senior Obligation:
Reinstatement of Subordination Provisions.


(a)         The Holders hereby agree that subordination provisions contained in
this Article 10 are unconditional, irrespective of the validity, regularity or
enforceability of the Senior Obligations, the absence of any action to enforce
the same, any waiver or consent by any holder of Senior Obligations with respect
to any provisions thereof, the recovery of any judgment against the Company, any
action to enforce the same or any other circumstance which might otherwise
constitute a legal or equitable discharge or defense. Without limiting the
foregoing, and notwithstanding anything to the contrary contained elsewhere in
this CVR Agreement, in the event that the amount of Senior Obligations are
reduced or diminished for any reason (other than as a result of the payment in
cash or cash equivalents thereof), whether because of the applicability of
fraudulent conveyance or other applicable Laws, or any other invalidity or
limitation on the amount of Senior Obligations, the subordination provisions
thereof shall apply to the full amount of Senior Obligations (without giving
effect to any reduction, invalidity or diminution thereof), and the turnover
provisions hereunder shall be fully enforceable with respect to the full amount
of Senior Obligations (without giving effect to any such reduction, invalidity
or diminution thereof), even if the effect thereof is that there will be no (or
a limited amount of) Senior Obligations to which the Junior Obligations are
subrogated after the payment in full in cash of any of the remaining Senior
Obligations (without giving effect to any reductions, invalidity or diminution
thereof, except for reductions as a result of payments thereof in cash or cash
equivalents).
 
43

--------------------------------------------------------------------------------



(b)          The Trustee and the Holders agree that they shall not (and hereby
waive any right to) take any action to contest or challenge (or assist or
support any other Person in contesting or challenging), directly or indirectly,
whether or not in any proceeding (including in any proceeding commenced by or
against any Person under any provision of Title 11 of the United States Code, as
now and hereinafter in effect, or any successor statute or under any other state
or federal bankruptcy or insolvency Law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief), the validity or enforceability of the Senior Obligations.


(c)        If any payment made or in respect to the Senior Obligations must be
disgorged or returned for any reason, the Senior Obligations shall be reinstated
hereunder and for all purposes of this Article 10 (including the turnover
provisions hereof) such payment shall be deemed to have never been made with
respect to the Senior Obligations.


Section 10.7        Subrogation. After all Senior Obligations are paid in full
in cash or cash equivalents and until the Junior Obligations are paid in full,
Holders will be subrogated to the rights of holders of Senior Obligations to
receive distributions applicable to Senior Obligations to the extent that
distributions otherwise payable to the Holders have been applied to the payment
of Senior Obligations. The Holders by accepting the Securities acknowledge that
to the extent that the Senior Obligations are determined to be unenforceable, or
the Senior Obligations are subordinated to other obligations of the Company,
such subrogation rights may be impaired.


Section 10.8         Relative Rights. This Article 10 defines the relative
rights of Holders and holders of Senior Obligations. Nothing in this CVR
Agreement will:


(a)          impair, as between the Company and Holders, the obligations of the
Company under this CVR Agreement and the Securities; or


(b)          affect the relative rights of Holders and creditors of the Company
other than their rights in relation to holders of Senior Obligations.
 
44

--------------------------------------------------------------------------------



(c)          If the Company fails because of this Article 10 to pay any amounts
due in respect of the Securities on a due date in violation of Section 8.1, the
failure is still an Event of Default.


Section 10.9         Subordination May Not Be Impaired by Company. No right of
any holder of Senior Obligations to enforce the subordination of the Junior
Obligations may be impaired by any act or failure to act by the Company or any
Holder or by the failure of the Company or any Holder to comply with this CVR
Agreement.


Section 10.10      Distribution or Notice to Representative. Whenever a
distribution is to be made or a notice given to holders of Senior Obligations,
the distribution may be made and the notice given to their representative in
accordance with the terms of the instrument or other agreement governing such
Senior Obligations. Upon any payment or distribution of assets of the Company
referred to in this Article 10, the Trustee and the Holders will be entitled to
rely upon any order or decree made by any court of competent jurisdiction or
upon any certificate of such representative or of the liquidating trustee or
agent or other Person making any distribution to the Trustee or to the Holders
for the purpose of ascertaining the Persons entitled to participate in such
distribution, the holders of the Senior Obligations and other obligations of the
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Article 10.


Section 10.11      Rights of the Trustee. Notwithstanding the provisions of this
Article 10 or any other provision of this CVR Agreement, the Trustee will not be
charged with knowledge of the existence of any facts that would prohibit the
making of any payment or distribution by the Trustee, and the Trustee may
continue to make payments on the Securities, unless the Trustee has received at
its address for notice specified in Section 1.5 at least five (5) Business Days
prior to the date of such payment written notice of facts that would cause the
payment of any Junior Obligations to violate this Article 10. Only the Company
or a representative of Senior Obligations may give the notice. Nothing in this
Article 10 will impair the claims of, or payments to, the Trustee under or
pursuant to Section 4.7. The Trustee in its individual or any other capacity may
hold Senior Obligations with the same rights it would have if it were not the
Trustee.


Section 10.12      Authorization to Effect Subordination. Each Holder, by the
Holder’s acceptance of the Securities, authorizes and directs the Trustee on
such Holder’s behalf to take such action as may be necessary or appropriate to
effectuate the subordination as provided in this Article 10, and appoints the
Trustee to act as such Holder’s attorney-in-fact for any and all such purposes.
If the Trustee (or any other Person acting on behalf of and at the direction of
the Majority Holders) does not file a proper proof of claim or proof of debt in
the form required in any proceeding referred to in Section 8.2 hereof at least
thirty (30) days before the expiration of the time to file such claim, the
representatives of the Senior Obligations are hereby authorized to file an
appropriate claim for and on behalf of the Holders of the Securities.


Section 10.13      Amendments. The provisions of this Article 10 are expressly
made for the benefit of the holders from time to time of the Senior Obligations,
and may not be amended or modified without the written consent of the
representatives of the holders of all Senior Obligations.
 
45

--------------------------------------------------------------------------------



[Signature Page Follows]
 
46

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this CVR Agreement to be duly
executed, all as of the day and year first above written.



 
BRISTOL-MYERS SQUIBB COMPANY
       
By:
 
   
Name:
   
Title:
       
[____________], as the Trustee
       
By:
 
   
Name:
   
Title:



[Signature Page to CVR Agreement]
 

--------------------------------------------------------------------------------



ANNEX A


THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE CONTINGENT VALUE
RIGHTS AGREEMENT (THE “CVR AGREEMENT”) HEREINAFTER REFERRED TO AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY OR A SUCCESSOR
DEPOSITARY FOR THE BENEFIT OF THE BENEFICIAL OWNERS HEREOF. THIS SECURITY IS NOT
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
CVR AGREEMENT, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS
SECURITY AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A
NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE CVR AGREEMENT.


UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR SECURITIES IN DIRECT
REGISTRATION FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY. UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”) TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.


BRISTOL-MYERS SQUIBB COMPANY


No.
Certificate for
Contingent Value Rights
CUSIP
[________]
 



This certifies that __________, or registered assigns (the “Holder”), is the
registered holder of the number of Contingent Value Rights (“CVRs” or
“Securities”) set forth above. Each CVR entitles the Holder, subject to the
provisions contained herein and in the CVR Agreement referred to on the reverse
hereof, to payments from Bristol-Myers Squibb Company, a Delaware corporation
(the “Company”), in an amounts and in the forms determined pursuant to the
provisions set forth on the reverse hereof and as more fully described in the
CVR Agreement referred to on the reverse hereof. Such payments shall be made by
the Company on the Milestone Payment Date, as defined in the CVR Agreement
referred to on the reverse hereof, in accordance with the terms of the CVR
Agreement.
 
A-1

--------------------------------------------------------------------------------



Payment of any amounts pursuant to this CVR certificate shall be made only to
the registered Holder (as defined in the CVR Agreement) of this CVR certificate.
Such payment shall be made in the Borough of Manhattan, The City of New York, or
at any other office or agency maintained by the Company for such purpose, in
such coin or currency of the United States of America as at the time is legal
tender for the payment of public and private debts; provided, however, the
Company may pay such amounts by wire transfer or check payable in such money.
[Trustee] has been initially appointed as Paying Agent at its office or agency
in the Borough of Manhattan, The City of New York.


Reference is hereby made to the further provisions of this CVR certificate set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.


Unless the certificate of authentication hereon has been duly executed by the
Trustee referred to on the reverse hereof by manual signature, this CVR
certificate shall not be entitled to any benefit under the CVR Agreement, or be
valid or obligatory for any purpose.


IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.


Dated: [•]



 
By:
 
   
Name:
   
Title:



[Form of Reverse of CVR certificate]


1.          This CVR certificate is issued under and in accordance with the
Contingent Value Rights Agreement, dated as of [______], [____] (the “CVR
Agreement”), between the Company and [Trustee], a [_______], as trustee (the
“Trustee,” which term includes any successor Trustee under the CVR Agreement),
and is subject to the terms and provisions contained in the CVR Agreement, to
all of which terms and provisions the Holder of this CVR certificate consents by
acceptance hereof. The CVR Agreement is hereby incorporated herein by reference
and made a part hereof. Reference is hereby made to the CVR Agreement for a full
statement of the respective rights, limitations of rights, duties, obligations
and immunities thereunder of the Company, the Trustee and the Holders of the
CVRs. All capitalized terms used in this CVR certificate without definition
shall have the respective meanings ascribed to them in the CVR Agreement. Copies
of the CVR Agreement can be obtained by contacting the Trustee.


2.           On the Milestone Payment Date, the Company shall make the payments
required by Section 3.1(c) of the CVR Agreement to the Trustee, for further
distribution by the Trustee to the Holders in accordance with Section 3.1(c) of
the CVR Agreement.


3.           In the event of any conflict between this CVR certificate and the
CVR Agreement, the CVR Agreement shall govern and prevail.
 
A-2

--------------------------------------------------------------------------------



4.          The Milestone Payment, if any, and interest thereon, if any, shall
be payable by the Company in such coin or currency of the United States of
America as at the time is legal tender for the payment of public and private
debts; provided, however, that such amounts may be paid check or wire transfer
payable in such money. [Trustee] has been initially appointed as Paying Agent at
its office or agency in the Borough of Manhattan, The City of New York.


5.           If an Event of Default occurs and is continuing, either the Trustee
may or the Majority Holders, by notice to the Company and to the Trustee shall
bring suit in accordance with the terms and conditions of the CVR Agreement to
protect the rights of the Holders, including to obtain payment of all amounts
then due and payable, with interest at the Default Interest Rate from the date
of the Event of Default through the date payment is made or duly provided for.


6.         No reference herein to the CVR Agreement and no provision of this CVR
certificate or of the CVR Agreement shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay any amounts determined
pursuant to the terms hereof and of the CVR Agreement at the times, place and
amount, and in the manner, herein prescribed.


7.           Each Milestone Payment or any other right, claim or payment of any
kind under this CVR certificate, if any, shall be subordinated in right of
payment, as set forth in Article 10 of the CVR Agreement, to the prior payment
in full in cash or cash equivalents of all Senior Obligations whether
outstanding on the date of the CVR Agreement or thereafter incurred.


8.         As provided in the CVR Agreement and subject to certain limitations
therein set forth, the transfer of the CVRs represented by this CVR certificate
is registrable on the Security Register, upon surrender of this CVR certificate
for registration of transfer at the office or agency of the Company maintained
for such purpose in the Borough of Manhattan, The City of New York, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Company and the Security Registrar duly executed by, the
Holder hereof or his attorney duly authorized in writing, and thereupon one or
more new CVR certificates or Direct Registration Securities, for the same amount
of CVRs, will be issued to the designated transferee or transferees. The Company
hereby initially designates the office of [Trustee] at [Address], New York, New
York [Zip Code] as the office for registration of transfer of this CVR
certificate.


9.          As provided in the CVR Agreement and subject to certain limitations
therein set forth, this CVR certificate is exchangeable for one or more CVR
certificates or Direct Registration Securities representing the same number of
CVRs as represented by this CVR certificate as requested by the Holder
surrendering the same.


10.        No service charge will be made for any registration of transfer or
exchange of CVRs, but the Company may require payment of a sum sufficient to
cover all documentary, stamp or similar issue or transfer taxes or other
governmental charges payable in connection with any registration of transfer or
exchange.


11.        Prior to the time of due presentment of this CVR certificate for
registration of transfer, the Company, the Trustee and any agent of the Company
or the Trustee may treat the Person in whose name this CVR certificate is
registered as the owner hereof for all purposes, and neither the Company, the
Trustee nor any agent shall be affected by notice to the contrary.
 
A-3

--------------------------------------------------------------------------------



12.           Neither the Company nor the Trustee has any duty or obligation to
the holder of this CVR certificate, except as expressly set forth herein or in
the CVR Agreement.
 
A-4

--------------------------------------------------------------------------------



TRUSTEE’S CERTIFICATE OF AUTHENTICATION


This is one of the Global Securities referred to in the within-mentioned CVR
Agreement.



 
[__________], as the Trustee



Dated: [•]



 
By:
 
   
Authorized Signatory

 
A-5

--------------------------------------------------------------------------------



Annex B


Form of Assignment and Assumption Agreement


ASSIGNMENT AND ASSUMPTION AGREEMENT, made as of [_____], [_____] (this
“Agreement”), between Bristol-Myers Squibb Company, a Delaware corporation
(“Assignor”), and [_____], a [___] (“Assignee”). Unless otherwise defined
herein, capitalized terms used in this Agreement shall have the meanings given
to them in the CVR Agreement referred to below.


W I T N E S S E T H:


WHEREAS, Assignor and [Trustee], as trustee (the “Trustee”) are parties to a
Contingent Value Rights Agreement dated as of [____], [_____] (the “CVR
Agreement”); and


WHEREAS, Assignor and Assignee desire to execute and deliver this Agreement
evidencing the assignment to Assignee of due and punctual payment of the
Milestone Payment and the performance and observance of every covenant of the
CVR Agreement of Assignor to be performed and observed and the assumption
thereof by Assignee.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Assignor and Assignee hereby agree as follows:



1.
Assignment. Effective as of [______] (the “Assignment Date”), Assignor hereby
assigns to Assignee, and Assignee hereby accepts the assignment of, the due and
punctual payment of the Milestone Payment and the performance and observance of
all covenants and conditions of the CVR Agreement on the part of Assignor to be
performed or observed.




2.
Assumption. Effective as of the Assignment Date, Assignee hereby assumes the due
and punctual payment of the Milestone Payment and the performance and observance
of all covenants and conditions of the CVR Agreement on the part of Assignor to
be performed or observed.




3.
Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the respective parties hereto and their respective successors and
assigns.




4.
Governing Law. This Agreement shall be governed by, construed and enforced in
accordance with the laws of New York, without giving effect to the principles of
conflicts of laws thereof.




5.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.

 
B-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the day and year first above written.



 
BRISTOL-MYERS SQUIBB COMPANY
       
By:
 
   
Name:
   
Title:
       
[ASSIGNEE]
       
By:
 
   
Name:
   
Title:





B-2

--------------------------------------------------------------------------------